Exhibit 10.104

EXECUTION COPY

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

DATED AS OF APRIL 30, 2007

BY AND AMONG

CNX FUNDING CORPORATION

as Seller

AND

CONSOL ENERGY INC.

as initial Servicer

AND

CONSOL ENERGY SALES COMPANY, CONSOL OF KENTUCKY INC.,

CONSOL PENNSYLVANIA COAL COMPANY, CONSOLIDATION

COAL COMPANY, ISLAND

CREEK COAL COMPANY, WINDSOR COAL COMPANY, MCELROY COAL

COMPANY, KEYSTONE COAL MINING CORPORATION, EIGHTY-FOUR MINING

COMPANY AND CNX MARINE TERMINALS INC.

as Sub-Servicers

AND

THE CONDUIT PURCHASERS PARTY HERETO

AND

THE PURCHASER AGENTS PARTY HERETO

AND

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,

as LC Participants

AND

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and LC Bank



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

   AMOUNTS AND TERMS OF THE PURCHASES    2

        Section 1.1

           Purchase Facility    2

        Section 1.2

           Making Purchases    3

        Section 1.3

           Purchased Interest Computation    4

        Section 1.4

           Settlement Procedures    5

        Section 1.5

           Fees    8

        Section 1.6

           Payments and Computations, Etc.    8

        Section 1.7

           Increased Costs and Yield Protection    9

        Section 1.8

           Requirements of Law; Funding Losses    10

        Section 1.9

           Inability to Determine Euro-Rate    12

        Section 1.10

           [Reserved].    12

        Section 1.11

           Letters of Credit    12

        Section 1.12

           Issuance of Letters of Credit    13

        Section 1.13

           Requirements For Issuance of Letters of Credit    13

        Section 1.14

           Disbursements, Reimbursement    13

        Section 1.15

           Repayment of Participation Advances    14

        Section 1.16

           Documentation    15

        Section 1.17

           Determination to Honor Drawing Request    15

        Section 1.18

           Nature of Participation and Reimbursement Obligations    15

        Section 1.19

           Indemnity    17

        Section 1.20

           Liability for Acts and Omissions    17

ARTICLE II.

   REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS    19

        Section 2.1

           Representations and Warranties; Covenants    19

        Section 2.2

           Termination Events    19

ARTICLE III.

   INDEMNIFICATION    19

        Section 3.1

           Indemnities by the Seller    19

        Section 3.2

           Indemnities by the Servicer    21

        Section 3.3

           Notice of Claims    21

ARTICLE IV.

   ADMINISTRATION AND COLLECTIONS    22

        Section 4.1

           Appointment of the Servicer    22

        Section 4.2

           Duties of the Servicer    23

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page         Section 4.3            Lock-Box Arrangements    24
        Section 4.4            Enforcement Rights    24         Section 4.5   
        Responsibilities of the Seller    25         Section 4.6   
        Servicing Fee    26 ARTICLE V.    ADMINISTRATOR    26         Section
5.1            Appointment and Authorization    26         Section 5.2   
        Delegation of Duties    27         Section 5.3            Exculpatory
Provisions    27         Section 5.4            Reliance by Administrator    28
        Section 5.5            Notice of Termination Events    28
        Section 5.6            Non-Reliance on Administrator    29
        Section 5.7            Administrator, Purchasers, Purchaser Agents and
Affiliates    29         Section 5.8            Indemnification    30
        Section 5.9            Successor Administrator    30
        Section 5.10            Certain Tax Matters    30 ARTICLE VI.   
MISCELLANEOUS    31         Section 6.1            Amendments, Etc    31
        Section 6.2            Notices, Etc    31         Section 6.3   
        Assignability    31         Section 6.4            Costs, Expenses and
Taxes    34         Section 6.5            No Proceedings; Limitation on
Payments    35         Section 6.6            Confidentiality    35
        Section 6.7            GOVERNING LAW AND JURISDICTION    36
        Section 6.8            Execution in Counterparts    36         Section
6.9            Survival of Termination    36         Section 6.10   
        WAIVER OF JURY TRIAL    36         Section 6.11            Entire
Agreement    37         Section 6.12            Headings    37         Section
6.13            Purchasers’ and Purchaser Agents’ Liabilities    37 EXHIBIT   
DEFINITIONS    EXHIBIT II    CONDITIONS OF PURCHASES   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

EXHIBIT III

   REPRESENTATIONS AND WARRANTIES    EXHIBIT IV    COVENANTS    EXHIBIT V   
TERMINATION EVENTS    SCHEDULE I    CREDIT AND COLLECTION POLICY    SCHEDULE II
   LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS    SCHEDULE III    TRADE NAMES   
SCHEDULE IV    OFFICE LOCATIONS    ANNEX A    FORM OF INFORMATION PACKAGE   
ANNEX B    FORM OF PURCHASE NOTICE    ANNEX C    FORM OF PAYDOWN NOTICE    ANNEX
D    FORM OF COMPLIANCE CERTIFICATE    ANNEX E    FORM OF LETTER OF CREDIT
APPLICATION   

 

iii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of April 30, 2007, by and among CNX FUNDING CORPORATION, a
Delaware corporation, as seller (the “Seller”), CONSOL ENERGY INC., a Delaware
corporation (“CONSOL Energy”), as initial servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the “Servicer”),
CONSOL ENERGY SALES COMPANY, a Delaware corporation, CONSOL OF KENTUCKY INC., a
Delaware corporation, CONSOL PENNSYLVANIA COAL COMPANY, a Delaware corporation,
CONSOLIDATION COAL COMPANY, a Delaware corporation, ISLAND CREEK COAL COMPANY, a
Delaware corporation, WINDSOR COAL COMPANY, a West Virginia corporation, MCELROY
COAL COMPANY, a Delaware corporation, KEYSTONE COAL MINING CORPORATION, a
Pennsylvania corporation, EIGHTY-FOUR MINING COMPANY, a Pennsylvania
corporation, and CNX MARINE TERMINALS INC., a Delaware corporation (each a
“Sub-Servicer” and collectively, the “Sub-Servicers”), the CONDUIT PURCHASERS
PARTY HERETO (each, a “Conduit Purchaser”), the PURCHASER AGENTS PARTY HERETO
(each, a “Purchaser Agent”), THE FINANCIAL INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LC PARTICIPANTS (each together with their successors and
permitted assigns in such capacity, an “LC Participant”), and PNC BANK, NATIONAL
ASSOCIATION, a national banking association (“PNC”), as Purchaser Agent for
Market Street, and as administrator for the Conduit Purchasers (in such
capacity, together with its successors and assigns in such capacity, the
“Administrator”) and as issuer of Letters of Credit (in such capacity, together
with its successors and assigns in such capacity, the “LC Bank”) and each of the
other members of each Purchaser Group party hereto or that become parties hereto
by executing an Assumption Agreement or a Transfer Supplement.

PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are used as defined in Exhibit I. References to the “Agreement”
in the Exhibits hereto refer to this Agreement.

The Seller (i) desires to sell, transfer and assign an undivided variable
percentage interest in a pool of receivables, and the Conduit Purchasers desire
to acquire such undivided variable percentage interest, as such percentage
interest shall be adjusted from time to time based upon, in part, reinvestment
payments that are made by the Conduit Purchasers and (ii) may, subject to the
terms and conditions hereof, request that the LC Bank issue or cause the
issuance of one or more Letters of Credit.

This Agreement amends and restates in its entirety, as of the Restatement Date,
the Receivables Purchase Agreement, dated as of April 30, 2003 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Original Agreement”), among the Seller, the Servicer, the Sub-Servicers, the
Conduit Purchasers from time to time party thereto, the Purchaser Agents party
thereto, and the Administrator. Notwithstanding the amendment and restatement of
the Original Agreement by this Agreement, the Seller and Servicer shall continue
to be liable to PNC, the Conduit Purchasers or any other Indemnified Party or
Affected Person (as such terms are defined in the Original Agreement) for fees
and expenses which are accrued and unpaid under the Original Agreement on the
date hereof (collectively, the “Original Agreement Outstanding Amounts”) and all
agreements to indemnify such parties in connection with events or conditions
arising or existing prior to the effective date



--------------------------------------------------------------------------------

of this Agreement. Upon the effectiveness of this Agreement, PNC as LC Bank and
PNC and each other LC Participant noted on the signature pages hereto shall
become a party to this Agreement and each reference to the Original Agreement in
any other document, instrument or agreement shall mean and be a reference to
this Agreement.

In consideration of the mutual agreements, provisions and covenants contained
herein, the Original Agreement is hereby amended and restated to read in its
entirety as follows:

ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES

Section 1.1 Purchase Facility.

(a) On the terms and conditions hereinafter set forth, each Conduit Purchaser
hereby agrees, ratably based on its respective Commitment, to purchase, and make
reinvestments in, and the LC Bank hereby agrees (if so requested) to issue
Letters of Credit in return for (and each LC Participant hereby severally agrees
to make participation advances in connection with any draws under such Letters
of Credit equal to such LC Participant’s Pro Rata Share of such draws),
undivided percentage ownership interests with regard to the Purchased Interest
from the Seller from time to time from the date hereof to the Facility
Termination Date.

The Seller may, subject to the remainder of this paragraph (a) and the other
requirements and conditions herein, use the proceeds of any purchase or
reinvestment by the Conduit Purchasers hereunder to satisfy its Reimbursement
Obligation to the LC Bank and the LC Participants (ratably, based on the
outstanding amounts funded by the LC Bank and each such LC Participant) pursuant
to Section 1.14 below.

In addition, in the event the Seller fails to reimburse the LC Bank for the full
amount of any drawing under any Letter of Credit on the applicable Drawing Date
(out of its own funds available therefor, or otherwise, at such time), pursuant
to Section 1.14 below, then the Seller shall, automatically (and without the
requirement of any further action on the part of any Person hereunder), be
deemed to have requested a new purchase from the Conduit Purchasers on such
date, pursuant to the terms hereof, in an amount equal to the amount of such
Reimbursement Obligation at such time. Subject to the limitations on funding set
forth in the remainder of this paragraph (a) below (and the other requirements
and conditions herein), the Conduit Purchasers shall fund such deemed purchase
request and deliver the proceeds thereof directly to the Administrator to be
immediately distributed (ratably) to the LC Bank and the applicable LC
Participants in satisfaction of the Seller’s Reimbursement Obligation pursuant
to Section 1.14 below, to the extent of the amounts permitted to be funded by
the Conduit Purchasers, at such time, hereunder.

Notwithstanding anything set forth in this paragraph (a) or otherwise herein to
the contrary, under no circumstances shall any Purchaser make any such purchase
or reinvestment (including, without limitation, any deemed purchases by the
Conduit Purchasers pursuant to the immediately preceding paragraphs of this
Section 1.1(a)), or issue any Letter of Credit, as applicable, if, after giving
effect to such purchase, reinvestment or issuance, the (i) aggregate outstanding
amount of the Capital funded by such Purchaser shall exceed (A) its Purchaser

 

2



--------------------------------------------------------------------------------

Group’s Group Commitment, as the same may be reduced from time to time pursuant
to Section 1.1(b), minus (B) in the case of any LC Participant, such LC
Participant’s Pro Rata Share of the face amount of any outstanding Letters of
Credit or (ii) the aggregate outstanding Capital plus the LC Participation
Amount would exceed the Purchase Limit.

(b) The Seller may, upon at least 60 days’ written notice to the Administrator,
terminate the purchase facility provided in this Section in whole or, upon at
least 30 days’ written notice to the Administrator, from time to time,
irrevocably reduce in part the unused portion of the Purchase Limit; provided,
that each partial reduction shall be in the amount of at least $5,000,000, or an
integral multiple of $1,000,000 in excess thereof, and that, unless terminated
in whole, the Purchase Limit shall in no event be reduced below $50,000,000.
Each reduction in the Commitments hereunder shall be made ratably among the
Purchasers in accordance with their respective pro rata shares. The
Administrator shall promptly advise the Purchaser Agents of any notice received
by it pursuant to this Section 1.1(b); it being understood that (in addition to
and without limiting any other requirements for termination, prepayment and/or
the funding of the LC Collateral Account hereunder) no such termination or
reduction shall be effective unless and until (i) in the case of a termination,
the amount on deposit in the LC Collateral Account is at least equal to the then
outstanding LC Participation Amount and (ii) in the case of a partial reduction,
the amount on deposit in the LC Collateral Account is at least equal to the
positive difference between the then outstanding LC Participation Amount and the
Purchase Limit as so reduced by such partial reduction.

Section 1.2 Making Purchases.

(a) Each Funded Purchase (but not reinvestment) of undivided percentage
ownership interests with regard to the Purchased Interest hereunder shall be
made upon the Seller’s irrevocable written notice in the form of Annex B (the
“Purchase Notice”) delivered to the Administrator and each Purchaser Agent in
accordance with Section 5.2 (which notice must be received by the Administrator
and each Purchaser Agent before 11:00 a.m., New York City time) at least two
Business Days before the requested purchase date, which notice shall specify:
(A) in the case of a Funded Purchase (other than one made pursuant to
Section 1.14(b)), the amount requested to be paid to the Seller with respect to
each Conduit Purchaser (such amount, which shall not be less than $300,000 (or
an integral multiple of $100,000 in excess thereof), or such lesser amount as is
agreed to by the Administrator and each Purchaser Agent, with respect to each
Purchaser Group, being the Capital relating to the undivided percentage
ownership interest then being purchased by such Conduit Purchaser), (B) the date
of such Funded Purchase (which shall be a Business Day), and (C) the pro forma
calculation of the Purchased Interest after giving effect to the increase in
Capital.

(b) On the date of each Funded Purchase (but not reinvestment or issuance of a
Letter of Credit) of undivided percentage ownership interests with regard to the
Purchased Interest hereunder, each Conduit Purchaser (or the related Purchaser
Agent on its behalf) shall, upon satisfaction of the conditions set forth in
Exhibit II, make available to the Seller in same day funds, at PNC Bank,
National Association, account number 1017289343, ABA 043000096 or any other
account designated by the Seller, an amount equal to its Capital relating to the
undivided percentage ownership interest then being purchased.

 

3



--------------------------------------------------------------------------------

(c) Effective on the date of each Funded Purchase pursuant to this Section and
each reinvestment pursuant to Section 1.4, the Seller hereby sells and assigns
to the Administrator (for the benefit of the Purchasers (ratably based on the
sum of the Capital plus the LC Participation Amount outstanding at such time,)
an undivided percentage ownership interest in: (i) each Pool Receivable then
existing, (ii) all Related Security with respect to such Pool Receivables, and
(iii) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security.

(d) To secure all of the Seller’s obligations (monetary or otherwise) under this
Agreement and the other Transaction Documents to which it is a party, whether
now or hereafter existing or arising, due or to become due, direct or indirect,
absolute or contingent, the Seller hereby grants to the Administrator for the
benefit of the Purchasers a security interest in all of the Seller’s right,
title and interest (including any undivided interest of the Seller) in, to and
under all of the following, whether now or hereafter owned, existing or arising:
(i) all Pool Receivables, (ii) all Related Security with respect to such Pool
Receivables, (iii) all Collections with respect to such Pool Receivables,
(iv) the Lock-Box Accounts and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such Lock-Box
Accounts and amounts on deposit therein, (v) all rights (but none of the
obligations) of the Seller under the Sale Agreement and the CONSOL Guaranty, and
(vi) all proceeds of, and all amounts received or receivable under any or all
of, the foregoing (collectively, the “Pool Assets”). The Administrator, for the
benefit of the Purchasers, shall have, with respect to the Pool Assets, and in
addition to all the other rights and remedies available to the Administrator and
the Purchasers, all the rights and remedies of a secured party under any
applicable UCC.

(e) Whenever the LC Bank issues a Letter of Credit pursuant to Section 1.12
hereof, each LC Participant shall, automatically and without further action of
any kind upon the effective date of issuance of such Letter of Credit, have
irrevocably been deemed to make a Funded Purchase hereunder in the event that
such Letter of Credit is subsequently drawn and such drawn amount shall not have
been reimbursed pursuant to Section 1.14 upon such draw. All such Funded
Purchases shall be made ratably by the LC Participants according to their Pro
Rata Shares and shall accrue Discount from the date of such draw. In the event
that any Letter of Credit expires or is surrendered without being drawn (in
whole or in part) then, in such event, the foregoing commitment to make Funded
Purchases shall expire with respect to such Letter of Credit and the LC
Participation Amount shall automatically reduce by the amount of the Letter of
Credit which is no longer outstanding.

Section 1.3 Purchased Interest Computation.

The Purchased Interest shall be initially computed on the date of the initial
purchase hereunder. Thereafter, until the Facility Termination Date, the
Purchased Interest shall be automatically recomputed (or deemed to be
recomputed) on each Business Day other than a Termination Day. The Purchased
Interest as computed (or deemed recomputed) as of the day before the Facility
Termination Date shall thereafter remain constant. The Purchased Interest shall
become zero when (a) the Capital thereof and Discount thereon shall have been
paid in full, (b) an amount equal to 100% of the LC Participation Amount has
been deposited in the LC Collateral Account, or all Letters of Credit have
expired and (c) all the amounts owed by the Seller or the Servicer hereunder to
each Purchaser, the Administrator and any other Indemnified Party or Affected
Person are paid in full, and the Servicer shall have received the accrued
Servicing Fee thereon.

 

4



--------------------------------------------------------------------------------

Section 1.4 Settlement Procedures.

(a) The collection of the Pool Receivables shall be administered by the Servicer
in accordance with this Agreement. The Seller shall provide to the Servicer on a
timely basis all information needed for such administration, including notice of
the occurrence of any Termination Day and current computations of the Purchased
Interest.

(b) The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or the Servicer:

(i) set aside and hold in trust (and shall, at the request of the Administrator,
segregate in a separate account approved by the Administrator) for the
Administrator (for the benefit of the Purchasers), out of the Purchasers’ Share
of such Collections, first, an amount equal to the Purchasers’ aggregate amount
of Discount accrued through such day for each Portion of Capital and not
previously set aside, second, an amount equal to the fees set forth in the Fee
Letters accrued and unpaid through such day, and third, to the extent funds are
available therefor, an amount equal to the aggregate of each Purchaser Group’s
Ratable Share of the Purchasers’ Share of the Servicing Fee accrued through such
day and not previously set aside,

(ii) subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, ratably, on behalf of each Purchaser Group, the remainder of the
Purchasers’ Share of such Collections. Such remainder shall, to the extent
representing a return on the aggregate Capital, be automatically deemed to be
reinvested in Pool Receivables, and in the Related Security, Collections and
other proceeds with respect thereto ratably, according to each Purchaser’s
Capital; provided, however, that if the Purchased Interest would exceed 100%,
then the Servicer shall not reinvest, but shall set aside and hold in trust for
Administrator (for the benefit of the Purchasers) (and shall, at the request of
the Administrator, segregate in a separate account approved by the
Administrator) a portion of such Collections that, together with the other
Collections set aside pursuant to this paragraph, shall equal the amount
necessary to reduce the Purchased Interest to 100%; provided, further, that in
the case of any Purchaser that has provided notice (an “Exiting Notice”) to its
Purchaser Agent of its refusal, to extend its Commitment hereunder (an “Exiting
Purchaser”), then such Exiting Purchaser’s ratable share of such Collections
based on its Capital shall not be reinvested (after the termination of its
Commitment) and shall instead be held in trust for Administrator (for the
benefit of such Exiting Purchaser) and applied in accordance with clause
(iii) below,

(iii) if such day is a Termination Day (or any day following the provision of an
Exiting Notice), set aside, segregate and hold in trust for the Administrator
(for the benefit of the Purchasers) (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the benefit of each Purchaser Group the entire remainder of the Purchasers’
Share of the Collections (or in the case of an Exiting Purchaser an amount equal
to such Purchaser’s ratable share of such Collections based on its Capital;
provided, that solely for the purpose of determining such Purchaser’s ratable
share of such Collections, such Purchaser’s Capital shall be deemed to remain
constant from the date of the provision of an

 

5



--------------------------------------------------------------------------------

Exiting Notice until the date such Purchaser’s Capital has been paid in full; it
being understood that if such day is also a Termination Day, such Exiting
Purchaser’s Capital shall be recalculated taking into account amounts received
by such Purchaser in respect of this parenthetical and thereafter Collections
shall be set aside for such Purchaser ratably in respect of its Capital (as
recalculated)); provided, that if amounts are set aside and held in trust on any
Termination Day of the type described in clause (a) of the definition of
“Termination Day” and, thereafter, the conditions set forth in Section 2 of
Exhibit II are satisfied or waived by the appropriate Person or Persons, such
previously set-aside amounts shall, to the extent representing a return on
aggregate Capital (other than the Capital of any Exiting Purchaser) and ratably
in accordance with each Purchaser’s (other than an Exiting Purchaser) Capital,
be reinvested in accordance with clause (ii) on the day of such subsequent
satisfaction or waiver of conditions, and

(iv) release to the Seller (subject to Section 1.4(f)) for its own account any
Collections in excess of: (x) amounts required to be reinvested in accordance
with clause (ii) or the proviso to clause (iii) plus (y) the amounts that are
required to be set aside pursuant to clause (i), the proviso to clause (ii) and
clause (iii) plus (z) the Seller’s Share of the Servicing Fee accrued and unpaid
through such day plus (aa) all other amounts then due and payable by the Seller
under this Agreement to any Purchasers, the Administrator, and any other
Indemnified Party or Affected Person.

(c) The Servicer shall deposit into each Purchaser Agent’s account (as
designated by such Purchaser Agent to Servicer on or prior to the date hereof,
or such other account designated by such Purchaser to Servicer from time to
time), on each Settlement Date, Collections held for the applicable Purchaser,
pursuant to clause (b)(i) or (f) plus the amount of Collections then held for
the Administrator (for the benefit of such Purchaser) pursuant to clauses
(b)(ii) and (iii) of Section 1.4; provided, that if CONSOL Energy or an
Affiliate thereof is the Servicer, such day is not a Termination Day and the
Administrator has not notified CONSOL Energy (or such Affiliate) that such right
is revoked, CONSOL Energy (or such Affiliate) may retain the portion of the
Collections set aside pursuant to clause (b)(i) that represents the aggregate of
each Purchaser Group’s Ratable Share of the Purchasers’ Share of the Servicing
Fee. On the last day of each Settlement Period, each Purchaser or (its Purchaser
Agent) will notify the Servicer by facsimile of the amount of Discount accrued
with respect to each Portion of Capital during such Settlement Period or portion
thereof.

(d) Upon receipt of funds deposited pursuant to clause (c), each Purchaser Agent
shall cause such funds to be distributed as follows:

(i) if such distribution occurs on a day that is not a Termination Day and the
Purchased Interest does not exceed 100%, first to such Purchaser Agent ratably
according to the Discount accrued during the applicable Settlement Period (for
the benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount and fees (other than Servicing
Fees) with respect to each Portion of Capital maintained by such Purchasers; it
being understood that each Purchaser Agent shall distribute such amounts to the
Purchasers within its Purchaser Group ratably according to the Discount with
respect to each Portion of Capital maintained by such Purchaser, and second, if
the Servicer has set aside amounts in respect of the Servicing Fee pursuant to
clause (b)(i) and has not retained such amounts pursuant to clause (c), to the
Servicer (payable in arrears on each Settlement Date) in payment in full of the
aggregate of each Purchaser Group’s Ratable Share of the Purchaser’s Share of
accrued Servicing Fees so set aside, and

 

6



--------------------------------------------------------------------------------

(ii) if such distribution occurs on a Termination Day or on a day when the
Purchased Interest exceeds 100%, first to such Purchaser Agent ratably according
to Discount (for the benefit of the relevant Purchasers within such Purchaser
Agent’s Purchaser Group) in payment in full of all accrued Discount with respect
to each Portion of Capital funded or maintained by the Purchasers within such
Purchaser Agent’s Purchaser Group, second to such Purchaser Agent ratably
according to the aggregate of the Capital of each Purchaser in each such
Purchaser Agent’s Purchaser Group (for the benefit of the relevant Purchasers
within such Purchaser Agent’s Purchaser Group) in payment in full of each
Purchaser’s Capital (or, if such day is not a Termination Day, such Purchaser’s
ratable share of the amount necessary to reduce the Purchased Interest to 100%),
third, to the Servicer in payment in full of the aggregate of such Purchaser
Group’s Ratable Share of all accrued Servicing Fees, fourth, to the LC
Collateral Account for the benefit of the LC Bank and the LC Participants, the
amount necessary to cash collateralized the LC Participation Amount until the
amount of cash collateral held in such LC Collateral Account equals the
aggregate outstanding amount of the LC Participation Amount and if the Capital
and accrued Discount with respect to the Purchasers in its Purchaser Group’s
percentage interest of Capital have been reduced to zero or if such day is not a
Termination Day, the Purchased Interest is reduced to 100%, and all accrued
Servicing Fees payable to the Servicer have been paid in full, to the
Administrator for distribution to each Purchaser, each Purchaser Agent, the
Administrator and any other Indemnified Party or Affected Person any other
amounts then owed thereto by the Seller hereunder, ratably in accordance with
the amounts due thereto.

After the Capital, Discount, fees payable pursuant to the Fee Letters and
Servicing Fees with respect to the Purchased Interest, and any other amounts
payable by the Seller and the Servicer to each Purchaser Group, the
Administrator or any other Indemnified Party or Affected Person hereunder, have
been paid in full, and (on and after a Termination Day) after an amount equal to
100% of the LC Participation Amount has been deposited in the LC Collateral
Account, all additional Collections with respect to the Purchased Interest shall
be paid to the Seller for its own account.

(e) For the purposes of this Section 1.4:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by the Seller or any Affiliate of the Seller,
or any setoff or dispute between the Seller or any Affiliate of the Seller and
an Obligor, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in the amount of such reduction or adjustment;

(ii) if on any day any of the representations or warranties in Section 1(g)
or (n) of Exhibit III is not true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full;

(iii) except as provided in clause (i) or (ii), or as otherwise required by
applicable law or the relevant Contract, all Collections received from an
Obligor of any

 

7



--------------------------------------------------------------------------------

Receivable shall be applied to the Receivables of such Obligor in the order of
the age of such Receivables, starting with the oldest such Receivable, unless
such Obligor designates in writing its payment for application to specific
Receivables; and

(iv) if and to the extent the Administrator or any Purchaser shall be required
for any reason to pay over to an Obligor (or any trustee, receiver, custodian or
similar official in any Insolvency Proceeding) any amount received by it
hereunder, such amount shall be deemed not to have been so received by the
Administrator or such Purchaser but rather to have been retained by the Seller
and, accordingly, the Administrator or such Purchaser, as the case may be, shall
have a claim against the Seller for such amount, payable when and to the extent
that any distribution from or on behalf of such Obligor is made in respect
thereof

(f) If at any time the Seller shall wish to cause the reduction of Capital (but
not to commence the liquidation, or reduction to zero, of the entire Capital of
the Purchased Interest), the Seller may do so as follows:

(i) the Seller shall give the Administrator, the Purchaser Agents and the
Servicer written notice in the form of Annex C (the “Paydown Notice”) at least
two Business Days prior to the date of such reduction;

(ii) On the proposed date of the commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction;
and

(iii) the Servicer shall hold such Collections in trust for the Purchasers
ratably (based on their respective Portions of Capital funded thereby), for
payment to the Purchaser Agents on the next Settlement Date immediately
following the current Settlement Period or such other date approved by the
Purchaser Agents, and Capital shall be deemed reduced in the amount to be paid
to the Purchaser Agents only when in fact finally so paid.

Section 1.5 Fees.

The Seller shall pay to each Purchaser Agent for the benefit of the related
Purchasers certain fees in the amounts and on the dates set forth in certain fee
letters, among (i) CONSOL Energy, the Seller and the applicable Purchaser Agent
dated the date hereof, and (ii) CONSOL Energy, the Seller, and each Purchaser
Agent other than the Purchaser Group to which Market Street and Liberty Street
Funding Corp. are members dated as of the date such Purchaser Group becomes
party to this Agreement (as such letter agreements may be amended, supplemented
or otherwise modified from time to time, the “Fee Letters”).

Section 1.6 Payments and Computations, Etc.

(a) All amounts to be paid or deposited by the Seller or the Servicer hereunder
shall be made without reduction for offset or counterclaim and shall be paid or
deposited no later than noon, New York City, New York time on the day when due
in same day funds to each Purchaser Agent’s account. All amounts received after
noon, New York City, New York time, will be deemed to have been received on the
next Business Day.

 

8



--------------------------------------------------------------------------------

(b) The Seller or the Servicer, as the case may be, shall, to the extent
permitted by applicable law, pay interest on any amount not paid or deposited by
the Seller or the Servicer, as the case may be, when due hereunder, at an
interest rate equal to 2.0% per annum above the Base Rate, payable on demand.

(c) All computations of interest under clause (b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

Section 1.7 Increased Costs and Yield Protection.

(a) If the Administrator, any Liquidity Provider, any Purchaser Agent, any
Purchaser, any other Program Support Provider or any of their respective
Affiliates (each an “Affected Person”) reasonably determines that the existence
of or compliance with: (i) FIN 46 and Subsequent Statements and Interpretations
described in Section 1.7(c) below, (ii) any other law, regulation or generally
accepted accounting principle or any change therein or in the interpretation or
application thereof by a Governmental Authority or other applicable Person
charged with or having the responsibility or authority to make such
interpretations or applications, in each case adopted, issued or occurring after
the date hereof, or (iii) any request, guideline or directive from any central
bank or other Governmental Authority (whether or not having the force of law)
issued or occurring after the date of this Agreement, affects or would affect
the amount of capital required or expected to be maintained by such Affected
Person, and such Affected Person reasonably determines that the amount of such
capital is increased by or based upon the existence of any commitment to make
purchases of (or otherwise to maintain the investment in) Pool Receivables or
issue any Letter of Credit related to this Agreement or any related liquidity
facility, credit enhancement facility and other commitments of the same type,
then, upon demand by such Affected Person (with a copy to the Administrator and
the Purchaser Agents), the Seller shall promptly pay to such Affected Person,
from time to time as specified by such Affected Person, additional amounts
sufficient to compensate such Affected Person for both increased costs and
maintenance of bargained for yield in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital
to be allocable to the existence of any of such commitments. A certificate as to
such amounts submitted to the Seller, the Administrator and the Purchaser Agents
by such Affected Person shall be conclusive and binding for all purposes, absent
manifest error. The Affected Person shall use reasonable efforts to notify the
Seller, orally or in writing, of any event described in clauses (ii) or
(iii) above (Seller is aware of FIN 46 and Subsequent Statements and the
Interpretations described in clause (i) above and in Section 1.7(c) below) that
appears likely to result in a claim for compensation (for increased costs or
maintenance of bargained for yield) under this Section promptly after the
Affected Person learns of such an event and that it will have adverse
implications upon such Affected Person, provided that any failure to give such
notice shall not preclude such Affected Person from asserting such a claim for
compensation at any time.

 

9



--------------------------------------------------------------------------------

(b) If, due to either: (i) FIN 46 and Subsequent Statements and Interpretations,
(ii) the introduction of or any change in or in the interpretation by a
Governmental Authority or other applicable Person charged with or having the
responsibility or authority to make such changes or interpretations after the
date hereof of any other law, regulation or generally accepted accounting
standard or (iii) compliance with any guideline or request from any central bank
or other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to any Affected Person of agreeing to purchase
or purchasing, or maintaining the ownership of, the Purchased Interest in
respect of which Discount is computed by reference to the Euro-Rate, then, upon
demand by such Affected Person (with a copy to the Administrator and the
Purchaser Agents), the Seller shall promptly pay to such Affected Person, from
time to time as specified by such Affected Person, additional amounts sufficient
to compensate such Affected Person for both increased costs and maintenance of
bargained for yield. A certificate as to such amounts submitted to the Seller,
the Administrator and the Purchaser Agents by such Affected Person shall be
conclusive and binding for all purposes, absent manifest error.

(c) For avoidance of doubt any increase in cost and/or reduction in yield caused
by regulatory capital allocation adjustments due to Financial Accounting
Standards Board’s Interpretation 46 (or any future statement or interpretation
issued by the Financial Accounting Standards Board or any successor thereto)
(collectively, the “FIN 46 and Subsequent Statements and Interpretations”) shall
be covered by this Section 1.7.

(d) If such increased costs affect the related Affected Person’s portfolio of
financing transactions, such Affected Person shall use reasonable averaging and
attribution methods to allocate such increased costs to the transactions
contemplated by this Agreement.

(e) The Administrator and the Purchaser Agents will make reasonable efforts to
cause the interest of any Affected Party (other than PNC (in its capacity as
Administrator, a Purchaser Agent, a Purchaser, a Program Support Provider or
otherwise), Market Street or any of their Affiliates) that makes a claim under
this Section 1.7 to be transferred to a party that is not subject to increased
costs under this Section 1.7; provided that neither PNC nor any of its
Affiliates shall be required hereunder to itself accept such transferred
interest.

(f) Notwithstanding any language in this Section 1.7 to the contrary, nothing in
this Section 1.7 shall be construed as requiring the Seller to make any payments
attributable to or in respect of any net income, gross receipts, franchise or
similar taxes imposed upon any Affected Person or taxes required to be withheld
or deducted from any payments to any Affected Person; provided, however, that
the Seller shall be obligated to compensate an Affected Person for any
additional taxes attributable directly to any increase in capital required or
expected to be maintained as a result of an event described in any of clauses
(i) through (iii) in subsection (a), and provided further that any increase in
payments pursuant to this Section 1.7 shall be taken into account in determining
any obligation of the Seller under Sections 1.8 and 3.1.

Section 1.8 Requirements of Law; Funding Losses.

(a) If any Affected Person reasonably determines that the existence of or
compliance with: (i) any law or regulation or any change therein or in the
interpretation or application thereof, in each case adopted, issued or occurring
after the date hereof, or (ii) any request, guideline or directive from any
central bank or other Governmental Authority (whether or not having the force of
law) issued or occurring after the date of this Agreement:

(A) does or shall subject such Affected Person to any tax of any kind whatsoever
with respect to this Agreement, any increase in the Purchased Interest or in the
amount of Capital relating thereto, or does or shall change the basis of
taxation of payments to such Affected Person on account of Collections, Discount
or any other amounts payable hereunder (excluding (1) taxes imposed on the
overall or branch pre-tax net income or gross receipts of such Affected Person,
(2) backup withholding or other advance payments of the taxes described in (1),
and (3) franchise taxes imposed on such Affected Person),

 

10



--------------------------------------------------------------------------------

(B) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or the Base Rate hereunder, or

(C) does or shall impose on such Affected Person any other material condition,
and the result of any of the foregoing is: (1) to increase the cost to such
Affected Person of acting as Administrator, or of agreeing to purchase or
purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to, or issuing any Letter of Credit in respect of, the
Purchased Interest (or interests therein) or any Portion of Capital, or (2) to
reduce any amount receivable hereunder (whether directly or indirectly), then,
in any such case, upon demand by such Affected Person (with a copy to the
Administrator and the Purchaser Agents), and subject to Section 5.3(f) hereof,
the Seller shall promptly pay to such Affected Person additional amounts
necessary to compensate such Affected Person for such additional cost or reduced
amount receivable. All such amounts shall be payable as incurred. A certificate
from such Affected Person to the Seller, the Administrator and the Purchaser
Agents certifying, in reasonably specific detail, the basis for, calculation of,
and amount of such additional costs or reduced amount receivable shall be
conclusive and binding for all purposes, absent manifest error.

(b) The Seller shall compensate each Affected Person, upon written request by
such Person for all losses, expenses and liabilities (including any interest
paid by such Affected Person to lenders of funds borrowed by it to fund or
maintain any Portion of Capital hereunder at an interest rate determined by
reference to the Euro-Rate and any loss sustained by such Person in connection
with the re-employment of such funds), which such Affected Person may sustain
with respect to funding or maintaining such Portion of Capital at the Euro-Rate
if, for any reason, funding or maintaining such Portion of Capital at an
interest rate determined by reference to the Euro-Rate does not occur on a date
specified therefor; provided, however, that no Affected Person shall be required
to disclose any confidential or tax planning information in any such
certificate.

 

11



--------------------------------------------------------------------------------

Section 1.9 Inability to Determine Euro-Rate.

(a) If the Administrator determines before the first day of any Settlement
Period (which determination shall be final and conclusive) that, by reason of
circumstances affecting the interbank eurodollar market generally, (i) deposits
in dollars (in the relevant amounts for such Settlement Period) are not being
offered to banks in the interbank eurodollar market for such Settlement Period,
(ii) adequate means do not exist for ascertaining the Euro-Rate for such
Settlement Period or (iii) the Euro Rate does not accurately reflect the cost to
any Purchaser (as determined by such Purchaser) of maintaining any Portion of
Capital during such Settlement Period, then the Administrator shall give notice
thereof to the Seller. Thereafter, until the Administrator notifies the Seller
that the circumstances giving rise to such suspension no longer exist, (i) no
Portion of Capital shall be funded at the Alternate Rate determined by reference
to the Euro-Rate and (ii) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate
shall, on the last day of the then current Settlement Period, be converted to
the Alternate Rate determined by reference to the Base Rate.

(b) If, on or before the first day of any Settlement Period, the Administrator
shall have been notified by any Affected Person that such Affected Person has
determined (which determination shall be final and conclusive) that any
enactment, promulgation or adoption of or any change in any applicable law, rule
or regulation, or any change in the interpretation or administration thereof by
a governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Affected Person
with any guideline, request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Capital at the Alternate Rate and based upon the Euro-Rate, the Administrator
shall notify the Seller thereof. Upon receipt of such notice, until the
Administrator notifies the Seller that the circumstances giving rise to such
determination no longer apply, (i) no Portion of Capital shall be funded at the
Alternate Rate determined by reference to the Euro-Rate and (ii) the Discount
for any outstanding Portions of Capital then funded at the Alternate Rate
determined by reference to the Euro-Rate shall be converted to the Alternate
Rate determined by reference to the Base Rate either (A) on the last day of the
then current Settlement Period if such Affected Person may lawfully continue to
maintain such Portion of Capital at the Alternate Rate determined by reference
to the Euro-Rate to such day, or (B) immediately, if such Affected Person may
not lawfully continue to maintain such Portion of Capital at the Alternate Rate
determined by reference to the Euro-Rate to such day.

Section 1.10 [Reserved].

Section 1.11 Letters of Credit.

Subject to the terms and conditions hereof, the LC Bank shall issue or cause the
issuance of Letters of Credit (“Letters of Credit”) on behalf of Seller (and, if
applicable, on behalf of, or for the account of, any Originator in favor of such
beneficiaries as such Originator may elect); provided, however, that the LC Bank
will not be required to issue or cause to be issued any Letters of Credit to the
extent that the issuance of such Letters of Credit would then cause either
(a) the sum of (i) the aggregate Capital plus (ii) the LC Participation Amount
to exceed the Purchase Limit or (b) the Capital for Purchasers in the LC Bank’s
Purchaser Group to exceed the

 

12



--------------------------------------------------------------------------------

Group Commitment for such Purchaser Group. The LC Participation Amount shall not
exceed in the aggregate, at any time, the aggregate of the Commitments of the LC
Bank and the LC Participants. All amounts drawn upon Letters of Credit shall
accrue Discount. Letters of Credit that have not been drawn upon shall not
accrue Discount.

Section 1.12 Issuance of Letters of Credit.

(a) The Seller may request that the LC Bank, upon two (2) Business Days’ prior
written notice submitted on or before 11:00 a.m., New York time, issue a Letter
of Credit by delivering to the Administrator, the LC Bank’s form of Letter of
Credit Application (the “Letter of Credit Application”), substantially in the
form of Annex E attached hereto completed to the reasonable satisfaction of the
Administrator and the LC Bank; and, such other certificates, documents and other
papers and information as the Administrator may reasonably request. The Seller
also has the right to give instructions and make agreements with respect to any
Letter of Credit Application and the disposition of documents, and to agree with
the Administrator upon any amendment, extension or renewal of any Letter of
Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after such Letter of Credit’s date of issuance provided that any
such Letter of Credit may automatically renew if such Letter of Credit has an
automatic renewal feature set forth in the terms thereof, unless the LC Bank or
such LC Bank’s Affiliates give notice of termination of such Letter of Credit.
Each Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, and any amendments or revisions thereof adhered to
by the LC Bank (“UCP 500”) or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590), and any
amendments or revisions thereof adhered to by the LC Bank (the “ISP98 Rules”),
as determined by the LC Bank.

(c) The Administrator shall promptly notify the LC Bank, at its address for
notices hereunder, and each LC Participant of the request by the Seller for a
Letter of Credit hereunder, and shall provide the LC Bank with the Letter of
Credit Application delivered to the Administrator by the Seller pursuant to
paragraph (a), above, by the close of business on the day received or if
received on a day that is not a Business Day or on any Business Day after 11:00
a.m., New York time, on such day, on the next Business Day.

Section 1.13 Requirements For Issuance of Letters of Credit.

The Seller shall authorize and direct the LC Bank to name the Seller or any
Originator as the “Applicant” or “Account Party” of each Letter of Credit.

Section 1.14 Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each LC Participant
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the LC Bank a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such LC Participant’s Pro Rata Share of
the face amount of such Letter of Credit and the amount of such drawing,
respectively.

 

13



--------------------------------------------------------------------------------

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. Provided that it shall have
received such notice, the Seller shall reimburse (such obligation to reimburse
the LC Bank shall sometimes be referred to as a “Reimbursement Obligation”) the
LC Bank prior to 12:00 p.m., New York time, on each date that an amount is paid
by the LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in
an amount equal to the amount so paid by the LC Bank. In the event the Seller
fails to reimburse the LC Bank for the full amount of any drawing under any
Letter of Credit by 12:00 p.m., New York time, on the Drawing Date, the LC Bank
will promptly notify each LC Participant thereof, and the Seller shall be deemed
to have requested that a Funded Purchase be made by Purchasers in the Purchaser
Group for the LC Bank and the LC Participants to be disbursed on the Drawing
Date under such Letter of Credit, subject to the amount of the unutilized
portion of Group Commitment for such Purchaser Group.

(c) Each LC Participant shall, upon any notice pursuant to subclause (b) above,
make available to the LC Bank an amount in immediately available funds equal to
its Pro Rata Share of the amount of the drawing, whereupon the LC Participants
shall each be deemed to have made a Funded Purchase in that amount. If any LC
Participant so notified fails to make available to the LC Bank the amount of
such LC Participant’s Pro Rata Share of such amount by no later than 2:00 p.m.,
New York time on the Drawing Date, then interest shall accrue on such LC
Participant’s obligation to make such payment, from the Drawing Date to the date
on which such LC Participant makes such payment (i) at a rate per annum equal to
the Federal Funds Rate during the first three days following the Drawing Date
and (ii) at a rate per annum equal to the Discount rate applicable to Capital on
and after the fourth day following the Drawing Date. The LC Bank will promptly
give notice of the occurrence of the Drawing Date, but failure of the LC Bank to
give any such notice on the Drawing Date or in sufficient time to enable any LC
Participant to effect such payment on such date shall not relieve such LC
Participant from its obligation under this subclause (c), provided that such LC
Participant shall not be obligated to pay interest as provided in subclauses
(i) and (ii) above until and commencing from the date of receipt of notice from
the LC Bank or the Administrator of a drawing. Each LC Participant’s Commitment
shall continue until the last to occur of any of the following events: (A) the
LC Bank ceases to be obligated to issue or cause to be issued Letters of Credit
hereunder; (B) no Letter of Credit issued hereunder remains outstanding and
uncancelled or (C) all Persons (other than the Seller) have been fully
reimbursed for all payments made under or relating to Letters of Credit.

Section 1.15 Repayment of Participation Advances.

(a) Upon (and only upon) receipt by the LC Bank for its account of immediately
available funds from or for the account of the Seller (i) in reimbursement of
any payment made by the LC Bank under a Letter of Credit with respect to which
any LC Participant has made a participation advance to the LC Bank, or (ii) in
payment of Discount on the Funded Purchases made or deemed to have been made in
connection with any such draw, the LC Bank will pay to each LC Participant,
ratably (based on the outstanding drawn amounts funded by each such LC

 

14



--------------------------------------------------------------------------------

Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; it being understood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.

(b) If the LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on demand of
the LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of
any amounts so returned by the LC Bank plus interest at the Federal Funds Rate.

Section 1.16 Documentation.

The Seller agrees to be bound by the terms of the Letter of Credit Application
and by the LC Bank’s written regulations and customary practices relating to
letters of credit, though the LC Bank’s interpretation of such regulations and
practices may be different from the Seller’s own. In the event of a conflict
between the Letter of Credit Application and this Agreement, this Agreement
shall govern. It is understood and agreed that, except in the case of gross
negligence or willful misconduct by the LC Bank, the LC Bank shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following the Seller’s instructions or those contained in the Letters of Credit
or any modifications, amendments or supplements thereto.

Section 1.17 Determination to Honor Drawing Request.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

Section 1.18 Nature of Participation and Reimbursement Obligations.

Each LC Participant’s obligation in accordance with this Agreement to make
participation advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such LC
Participant may have against the LC Bank, the Administrator, any Purchaser, the
Seller or any other Person for any reason whatsoever;

(ii) the failure of the Seller or any other Person to comply with the conditions
set forth in this Agreement for the making of a purchase, reinvestments,
requests for Letters of Credit or otherwise, it being acknowledged that such
conditions are not required for the making of participation advances hereunder;

 

15



--------------------------------------------------------------------------------

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by the Seller, the LC
Bank or any LC Participant against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, defense or other right which the Seller, the LC
Bank or any LC Participant may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the LC
Bank, any LC Participant, any Purchaser or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Seller
or any Subsidiaries of the Seller or any Affiliates of the Seller and the
beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrator or the LC Bank has been notified thereof;

(vi) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of the LC Bank;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Seller, unless the LC Bank has
received written notice from the Seller of such failure within three Business
Days after the LC Bank shall have furnished the Seller a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

(ix) any Material Adverse Effect on the Seller, any Originator or any Affiliates
thereof;

(x) any breach of this Agreement or any Transaction Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
the Seller, any Originator or any Affiliate thereof;

(xii) the fact that a Termination Event or an Unmatured Termination Event shall
have occurred and be continuing;

 

16



--------------------------------------------------------------------------------

(xiii) the fact that this Agreement or the obligations of Seller or Servicer
hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Section 1.19 Indemnity.

In addition to other amounts payable hereunder, the Seller hereby agrees to
protect, indemnify, pay and save harmless the Administrator, the LC Bank, each
LC Participant and any of the LC Bank’s Affiliates that have issued a Letter of
Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including Attorney Costs) which the Administrator, the LC Bank, any LC
Participant or any of their respective Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final judgment of a
court of competent jurisdiction or (b) the wrongful dishonor by the LC Bank of a
proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).

Section 1.20 Liability for Acts and Omissions.

As between the Seller, on the one hand, and the Administrator, the LC Bank, the
LC Participants and the other Purchasers, on the other, the Seller assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the respective foregoing, none of the Administrator, the LC Bank
or any other Purchaser shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank shall have
been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of the Seller against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among the Seller and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Administrator, the LC Bank, any LC
Participant and any Conduit Purchaser,

 

17



--------------------------------------------------------------------------------

including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of the LC Bank’s rights or powers hereunder.
Nothing in the preceding sentence shall relieve the LC Bank from liability for
its gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction, in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall the Administrator, the LC Bank, any LC Participant,
any Conduit Purchaser or their respective Affiliates, be liable to the Seller or
any other Person for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrator, the LC
Bank, any LC Participant and any Conduit Purchaser and each of its Affiliates
(i) may rely on any written communication believed in good faith by such Person
to have been authorized or given by or on behalf of the applicant for a Letter
of Credit; (ii) may honor any presentation if the documents presented appear on
their face to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the LC Bank or its Affiliates;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Administrator, the LC
Bank, any LC Participant, any Conduit Purchaser or their respective Affiliates,
in any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and may honor any drawing in connection with
any Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.

 

18



--------------------------------------------------------------------------------

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

Section 2.1 Representations and Warranties; Covenants.

Each of the Seller, CONSOL Energy and the Servicer hereby makes the
representations and warranties, and hereby agrees to perform and observe the
covenants, applicable to it set forth in Exhibits III and IV, respectively.

Section 2.2 Termination Events.

If any of the Termination Events set forth in Exhibit V shall occur, the
Administrator may, by notice to the Seller, declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred); provided, that automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in paragraph (f) of Exhibit V, the Facility Termination Date
shall occur. Upon any such declaration, occurrence or deemed occurrence of the
Facility Termination Date, Purchasers and the Administrator shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided after default under the New York UCC and
under other applicable law, which rights and remedies shall be cumulative.

ARTICLE III.

INDEMNIFICATION

Section 3.1 Indemnities by the Seller.

Without limiting any other rights that the Administrator, the Liquidity
Providers, the Purchasers, any Program Support Provider or any of their
respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or assigns (each, an “Indemnified Party”) may have
hereunder or under applicable law, the Seller hereby agrees to indemnify each
Indemnified Party from and against any and all claims, damages, expenses, costs,
losses and liabilities (including Attorney Costs) (all of the foregoing being
collectively referred to as “Indemnified Amounts”) arising out of or resulting
from this Agreement (whether directly or indirectly), the use of proceeds of
purchases or reinvestments, the ownership of the Purchased Interest, or any
interest therein, or in respect of any Receivable, Related Security or Contract,
excluding, however: (a) Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Indemnified Party or its
employees, officers, directors, agents or counsel, (b) any indemnification which
has the effect of recourse for the non-payment of the Receivables to any
indemnitor (except as otherwise specifically provided under Section 1.4(e) and
this Section 3.1) for Receivables, or (c) any net income, gross receipts,
franchise or similar taxes imposed on such Indemnified Party for taxes required
to be withheld or deducted from any payments to an Indemnified Party or to any
Person through which the Indemnified Party or an affiliate of an Indemnified
Party holds a direct or indirect right to payment. Notwithstanding clause
(c) above and clause (ii) of Section 6.3(h) hereof, payments under this
Section 3.1 shall be reduced by tax benefits to the Indemnified Party and its
affiliates resulting from the Indemnified Amounts and the indemnity payment to
be made pursuant to this Section 3.1

 

19



--------------------------------------------------------------------------------

and shall be increased to reflect increased tax liability arising from the
indemnity payment to be made pursuant to this Section 3.1. Without limiting or
being limited by the foregoing, and subject to the exclusions set forth in the
preceding sentence, the Seller shall pay on demand (which demand shall be
accompanied by documentation of the Indemnified Amounts, in reasonable detail)
to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:

(i) the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in an Information Package to be true
and correct, or the failure of any other information provided to any Purchaser
or the Administrator with respect to Receivables or this Agreement to be true
and correct,

(ii) the failure of any representation or warranty made or deemed made by the
Seller (or any of its officers) under this Agreement or any other Loan Documents
to have been true and correct as of the date made in all respects when made,

(iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract, or the
failure of any Pool Receivable or the related Contract to conform to any such
applicable law, rule or regulation,

(iv) the failure to vest in the Administrator a valid and enforceable:
(A) perfected undivided percentage ownership interest, to the extent of the
Purchased Interest, in the Receivables in, or purporting to be in, the
Receivables Pool and the other Pool Assets, or (B) first priority perfected
security interest in the Pool Assets, in each case, free and clear of any
Adverse Claim,

(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any purchase or reinvestment or at any subsequent time,

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the Seller or any of its Affiliates
acting as Servicer or by any agent or independent contractor retained by the
Seller or any of its Affiliates),

(vii) any failure of the Seller (or any of its Affiliates acting as the
Servicer) to perform its duties or obligations in accordance with the provisions
hereof or under the Contracts,

 

20



--------------------------------------------------------------------------------

(viii) any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract,

(ix) the commingling of Collections at any time with other funds,

(x) the use of proceeds of purchases or reinvestments or the issuance of any
Letter of Credit by the Seller or Servicer, or

(xi) any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.4(d), if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason.

Section 3.2 Indemnities by the Servicer.

Without limiting any other rights that the Administrator, any Purchasers, any
Liquidity Provider, any Program Support Provider or any other Indemnified Party
may have hereunder or under applicable law, the Servicer hereby agrees to
indemnify each Indemnified Party from and against any and all Indemnified
Amounts arising out of or resulting from (whether directly or indirectly):
(a) the failure of any information contained in an Information Package to be
true and correct, or the failure of any other information provided to any such
Indemnified Party by, or on behalf of, the Servicer to be true and correct,
(b) the failure of any representation, warranty or statement made by the
Servicer (or any of its officers) under or in connection with this Agreement to
have been true and correct as of the date made in all respects when made,
(c) the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract, (d) any
dispute, claim, offset or defense (other than as a result of discharge in
bankruptcy with respect to the Obligor) of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool resulting from or
related to the collection activities with respect to such Receivable, or (e) any
failure of the Servicer to perform its duties or obligations in accordance with
the provisions hereof.

Section 3.3 Notice of Claims.

Promptly after the receipt by an Indemnified Party of a notice of the
commencement of any action, suit, proceeding, investigation or claim against
such Indemnified Party as to which it proposes to demand indemnification from
the Seller or Servicer (each, as applicable, an “Indemnifying Party”) pursuant
to Section 3.1 or 3.2, as applicable, such Indemnified Party shall notify the
applicable Indemnifying Party in writing of the commencement thereof; provided
that the failure so to notify such Indemnifying Party shall not relieve such
Indemnifying Party from any liability which such Indemnifying Party may have to
such Indemnified Party pursuant to Section 3.1 or 3.2.

 

21



--------------------------------------------------------------------------------

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

Section 4.1 Appointment of the Servicer.

(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until and unless the Administrator gives notice to
CONSOL Energy upon the occurrence of a Termination Event (in accordance with
this Section) of the designation of a new Servicer, CONSOL Energy is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms hereof. Upon the occurrence of a Termination
Event, the Administrator may designate as Servicer any Person (including itself)
to succeed CONSOL Energy or any successor Servicer, on the condition in each
case that any such Person so designated shall agree to perform the duties and
obligations of the Servicer pursuant to the terms hereof and shall (i) covenant,
for the benefit of the Seller and its affiliates, that it (and any Person other
than the Seller or any of its affiliates) with whom it contracts for the
performance of all or a portion of its duties as Servicer hereunder) shall
comply with all tax withholding and information reporting obligations imposed in
connection with any payments that it (or such Person) makes or controls the
making of in connection with its activities as the Servicer and (ii) agree to
indemnify Seller and its affiliates for any and all liabilities, obligations,
losses, damages, penalties, judgments, settlements, costs, expenses and
disbursements of any kind whatsoever arising as a result of a breach of such
covenant; provided, however, that no obligation to indemnify shall arise
hereunder for any failure to comply that is directly or indirectly attributable
to any act or omission by the Seller or any affiliate thereof.

(b) Upon the designation of a successor Servicer as set forth in clause (a),
CONSOL Energy agrees that it will terminate its activities as Servicer hereunder
in a manner that the Administrator determines will facilitate the transition of
the performance of such activities to the new Servicer, and CONSOL Energy shall
cooperate with and assist such new Servicer. Such cooperation shall include
reasonable access to and transfer of related records and use by the new Servicer
of all licenses or the obtaining of new licenses, hardware or software necessary
or desirable to collect the Pool Receivables and the Related Security.

(c) CONSOL Energy acknowledges that, in making their decision to execute and
deliver this Agreement, the Administrator and the Conduit Purchasers have relied
on CONSOL Energy’s agreement to act as Servicer hereunder. Accordingly, CONSOL
Energy agrees that it will not voluntarily resign as Servicer.

(d) The Servicer may and hereby does delegate its duties and obligations
hereunder to each of the Originators (each a “Sub-Servicer” and collectively,
the “Sub-Servicers”); provided, that, in such delegation: (i) each such
Sub-Servicer hereby agrees in writing to perform the duties and obligations of
the Servicer pursuant to the terms hereof, (ii) the Servicer shall remain
primarily liable for the performance of the duties and obligations so delegated,
(iii) the Seller, the Administrator and the Conduit Purchasers shall have the
right to look solely to the Servicer for performance, and (iv) the terms of any
agreement with any Sub-Servicer shall provide that the Administrator may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall

 

22



--------------------------------------------------------------------------------

provide appropriate notice to each such Sub-Servicer); provided, however, that
if any such delegation is to any Person other than any Originator, the
Administrator shall have consented in writing in advance to such delegation.

Section 4.2 Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such action as may be
reasonably necessary or advisable to administer and collect each Pool Receivable
from time to time, all in accordance with this Agreement and all applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy. The Servicer shall set aside,
for the accounts of the Seller and each Purchaser, the amount of the Collections
to which each is entitled in accordance with Article I. The Servicer may, in
accordance with the applicable Credit and Collection Policy, extend the maturity
of any Pool Receivable and extend the maturity or adjust the Outstanding Balance
of any Defaulted Receivable as the Servicer may determine to be appropriate to
maximize Collections or reflect adjustments required under applicable laws,
rules or regulations or the applicable contract thereof; provided, however,
that: for the purposes of this Agreement, (i) such extension shall not change
the number of days such Pool Receivable has remained unpaid from the date of the
invoice date related to such Pool Receivable, (ii) such extension or adjustment
shall not alter the status of such Pool Receivable as a Delinquent Receivable or
a Defaulted Receivable or limit the rights of any Purchaser or the Administrator
under this Agreement and (iii) if a Termination Event has occurred and is
continuing and CONSOL Energy or an Affiliate thereof is serving as the Servicer,
CONSOL Energy or such Affiliate may make such extension or adjustment only upon
the prior approval of the Administrator. The Seller shall deliver to the
Servicer and the Servicer shall hold for the benefit of the Seller and the
Administrator (individually and for the benefit of Purchasers), in accordance
with their respective interests, all records and documents (including computer
tapes or disks) with respect to each Pool Receivable. Notwithstanding anything
to the contrary contained herein, following the occurrence and continuation of a
Termination Event or an Unmatured Termination Event under Exhibit V, clause
(j) hereof, the Administrator may direct the Servicer (whether the Servicer is
CONSOL Energy or any other Person) to commence or settle any legal action to
enforce collection of any Pool Receivable or to foreclose upon or repossess any
Related Security.

(b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller or other applicable person, the
collections of any indebtedness that is not a Pool Receivable, less, if CONSOL
Energy or an Affiliate thereof is not the Servicer, all reasonable and
appropriate out-of-pocket costs and expenses of such Servicer of servicing,
collecting and administering such collections. The Servicer, if other than
CONSOL Energy or an Affiliate thereof, shall, as soon as practicable upon
demand, deliver to the Seller all records in its possession that evidence or
relate to any indebtedness that is not a Pool Receivable, and copies of records
in its possession that evidence or relate to any indebtedness that is a Pool
Receivable.

(c) The Servicer’s obligations hereunder shall terminate on the later of:
(i) the Facility Termination Date, (ii) the date on which no Capital, or
Discount in respect of the Purchased Interest shall be outstanding, (iii) the
date on which an amount equal to 100% of the LC Participation Amount has been
deposited in the LC Collateral Account or the Letters of Credit have expired and
(iv) the date on which all amounts required to be paid to the Purchasers,

 

23



--------------------------------------------------------------------------------

the Administrator and any other Indemnified Party or Affected Person hereunder
shall have been paid in full. After such termination, if CONSOL Energy or an
Affiliate thereof was not the Servicer on the date of such termination, the
Servicer shall promptly deliver to the Seller all books, records and related
materials that the Seller previously provided to the Servicer, or that have been
obtained by the Servicer, in connection with this Agreement.

Section 4.3 Lock-Box Arrangements.

Prior to the initial purchase hereunder, the Seller shall enter into Lock-Box
Agreements with all of the Lock-Box Banks and deliver original counterparts
thereof to the Administrator. Upon the occurrence of and continuance of a
Termination Event, the Administrator may at any time thereafter give notice to
each Lock-Box Bank that the Administrator is exercising its rights under the
Lock-Box Agreements to do any or all of the following: (a) to have the exclusive
ownership and control of the Lock-Box Accounts transferred to the Administrator
and to exercise exclusive dominion and control over the funds deposited therein,
(b) to have the proceeds that are sent to the respective Lock-Box Accounts
redirected pursuant to the Administrator’s instructions rather than deposited in
the applicable Lock-Box Account, and (c) to take any or all other actions
permitted under the applicable Lock-Box Agreement. The Seller hereby agrees that
if the Administrator at any time takes any action set forth in the preceding
sentence, the Administrator shall have exclusive control of the proceeds
(including Collections) of all Pool Receivables and the Seller hereby further
agrees to take any other action that the Administrator may reasonably request to
transfer such control. Any proceeds of Pool Receivables received by the Seller
or the Servicer thereafter shall be sent immediately to the Administrator. The
parties hereto hereby acknowledge that if at any time the Administrator takes
control of any Lock-Box Account, the Administrator shall not have any rights to
the funds therein in excess of the unpaid amounts due to the Administrator, the
Purchasers or any other Person hereunder, and the Administrator shall distribute
or cause to be distributed such funds in accordance with Section 4.2(b) and
Article I (in each case as if such funds were held by the Servicer thereunder).

Section 4.4 Enforcement Rights.

(a) At any time following the occurrence of and continuance of a Termination
Event:

(i) the Administrator may direct the Obligors that payment of all amounts
payable under any Pool Receivable is to be made directly to the Administrator or
its designee,

(ii) the Administrator may instruct the Seller or the Servicer to give notice of
the Purchasers’ interest in Pool Receivables to each Obligor, which notice shall
direct that payments be made directly to the Administrator or its designee, and
the Seller or the Servicer, as the case may be, shall give such notice at the
expense of the Seller or the Servicer, as the case may be; provided, that if the
Seller or the Servicer, as the case may be, fails to so notify each Obligor, the
Administrator (at the Seller’s or the Servicer’s, as the case may be, expense)
may so notify the Obligors,

(iii) the Administrator may request the Servicer to, and upon such request the
Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool

 

24



--------------------------------------------------------------------------------

Receivables and the Related Security, and transfer or license to the extent
permissible under applicable agreements to a successor Servicer the use of all
software necessary or desirable to collect the Pool Receivables and the Related
Security, and make the same available to the Administrator or its designee at a
place selected by the Administrator, and (B) segregate all cash, checks and
other instruments received by it from time to time constituting Collections in a
manner reasonably acceptable to the Administrator and, promptly upon receipt,
remit all such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Administrator or its designee, and

(iv) the Administrator may collect any amounts due from any Originator under the
Sale Agreement and/or CONSOL Energy under the CONSOL Guaranty.

(b) The Seller hereby authorizes the Administrator, and irrevocably appoints the
Administrator as its attorney-in-fact with full power of substitution and with
full authority in the place and stead of the Seller, which appointment is
coupled with an interest, to take any and all steps in the name of the Seller
and on behalf of the Seller necessary or desirable, in the determination of the
Administrator, to collect any and all amounts or portions thereof due under any
and all Pool Assets, including endorsing the name of the Seller on checks and
other instruments representing Collections and enforcing such Pool Assets.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence (i) shall be exercised by attorney-in-fact prior to the occurrence of a
Termination Event, or (ii) shall subject such attorney-in-fact to any liability
provided such action is not grossly negligent or willful misconduct if any
action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever
(except for liability arising from the Administrator’s gross negligence and or
willful misconduct).

Section 4.5 Responsibilities of the Seller.

(a) Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator or any
Purchaser of their respective rights hereunder shall not relieve the Seller from
such obligations, and (ii) pay when due any taxes, including any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction. Neither the Administrator nor any Purchaser shall have any
obligation or liability with respect to any Pool Asset, nor shall either of them
be obligated to perform any of the obligations of the Seller, CONSOL Energy or
any Originator thereunder.

(b) CONSOL Energy hereby irrevocably agrees that if at any time it shall cease
to be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
CONSOL Energy shall conduct the data-processing functions of the administration
of the Receivables and the Collections thereon in substantially the same way
that CONSOL Energy conducted such data-processing functions while it acted as
the Servicer.

 

25



--------------------------------------------------------------------------------

Section 4.6 Servicing Fee.

(a) Subject to clause (b), the Servicer shall be paid a fee equal to .50% per
annum (the “Servicing Fee Rate”) of the average aggregate Outstanding Balance of
the Pool Receivables (computed as the average of the Outstanding Balance of the
Pool Receivables at the beginning and the ending of each Settlement Period (or
the beginning and ending of the other applicable period of measurement if the
Servicing Fee is payable within a Settlement Period). The Purchasers’ Share of
such fee shall be paid through the distributions contemplated by Section 1.4(d),
and the Seller’s Share of such fee shall be paid by the Seller on each Monthly
Settlement Date.

(b) If the Servicer ceases to be CONSOL Energy or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.

ARTICLE V.

ADMINISTRATOR

Section 5.1 Appointment and Authorization.

(a) Each Purchaser and Purchaser Agent hereby irrevocably designates and
appoints PNC as the “Administrator” hereunder and authorizes the Administrator
to take such actions and to exercise such powers as are delegated to the
Administrator hereby and to exercise such other powers as are reasonably
incidental thereto. The Administrator shall hold, in its name, for the benefit
of each Purchaser, ratably, the Purchased Interest. The Administrator shall not
have any duties other than those expressly set forth herein or any fiduciary
relationship with any Purchaser or Purchaser Agent, and no implied obligations
or liabilities shall be read into this Agreement, or otherwise exist, against
the Administrator. The Administrator does not assume, nor shall it be deemed to
have assumed, any obligation to, or relationship of trust or agency with, the
Seller or Servicer. Except to the extent provided in Section 5.10 hereof,
notwithstanding any provision of this Agreement or any other Transaction
Document to the contrary, in no event shall the Administrator ever be required
to take any action which exposes the Administrator to personal liability or
which is contrary to the provision of any Transaction Document or applicable
law.

(b) Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement pursuant to
which such Purchaser becomes a party hereto. Each Purchaser hereby authorizes
its Purchaser Agent to take such action on its behalf under the provisions of
this Agreement and to exercise such powers and perform such duties as are
expressly delegated to such Purchaser Agent by the terms of this Agreement, if
any, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Purchaser Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Purchaser or
other Purchaser Agent or the Administrator, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such
Purchaser Agent shall be read into this Agreement or otherwise exist against
such Purchaser Agent.

 

26



--------------------------------------------------------------------------------

(c) Except as otherwise specifically provided in this Agreement, the provisions
of this Article V are solely for the benefit of the Purchaser Agents, the
Administrator and the Purchasers, and none of the Seller or Servicer shall have
any rights or obligations as a third-party beneficiary or otherwise under any of
the provisions of this Article V, except that this Article V shall not affect
any obligations which any Purchaser Agent, the Administrator or any Purchaser
may have to the Seller or the Servicer under the other provisions of this
Agreement. Furthermore, no Purchaser shall have any rights as a third party
beneficiary or otherwise under any of the provisions hereof in respect of a
Purchaser Agent which is not the Purchaser Agent for such Purchaser.

(d) In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns. In performing its functions and duties hereunder, each Purchaser
Agent shall act solely as the agent of its respective Purchaser and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Administrator, or any of their respective
successors and assigns.

Section 5.2 Delegation of Duties.

The Administrator may execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrator shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

Section 5.3 Exculpatory Provisions.

None of the Purchaser Agents, the Administrator or any of their directors,
officers, agents or employees shall be liable for any action taken or omitted
(i) with the consent or at the direction of the Majority Purchaser Agents (or in
the case of any Purchaser Agent, the Purchasers within its Purchaser Group that
have a majority of the Group Commitment of such Purchaser Group) or (ii) in the
absence of such Person’s gross negligence or willful misconduct. The
Administrator shall not be responsible to any Purchaser, Purchaser Agent or
other Person for (i) any recitals, representations, warranties or other
statements made by the Seller, Servicer, or any of their Affiliates, (ii) the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
any Transaction Document, (iii) any failure of the Seller, any Originator or any
of their Affiliates to perform any obligation or (iv) the satisfaction of any
condition specified in Exhibit II. The Administrator shall not have any
obligation to any Purchaser or Purchaser Agent to ascertain or inquire about the
observance or performance of any agreement contained in any Transaction Document
or to inspect the properties, books or records of the Seller, Servicer,
Originator or any of their Affiliates.

 

27



--------------------------------------------------------------------------------

Section 5.4 Reliance by Administrator.

(a) Each Purchaser Agent and the Administrator shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or other
writing or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person and upon advice and statements of
legal counsel (including counsel to the Seller), independent accountants and
other experts selected by the Administrator. Each Purchaser Agent and the
Administrator shall in all cases be fully justified in failing or refusing to
take any action under any Transaction Document unless it shall first receive
such advice or concurrence of the Majority Purchaser Agents (or in the case of
any Purchaser Agent, the Purchasers within its Purchaser Group that have a
majority of the Group Commitment of such Purchaser Group), and assurance of its
indemnification, as it deems appropriate.

(b) The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchaser Agents (or in the case of any Purchaser Agent, the Purchasers
within its Purchaser Group that have a majority of the Group Commitment of such
Purchaser Group) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Purchasers, Purchaser Agents and the
Administrator.

(c) The Purchasers within each Purchaser Group with a majority of the Group
Commitment of such Purchaser Group shall be entitled to request or direct the
related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of such majority Purchasers, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of such Purchaser Agent’s Purchasers.

(d) Unless otherwise advised in writing by a Purchaser Agent or by any Purchaser
on whose behalf such Purchaser Agent is purportedly acting, each party to this
Agreement may assume that (i) such Purchaser Agent is acting for the benefit of
each of the Purchasers in respect of which such Purchaser Agent is identified as
being the “Purchaser Agent” in the definition of “Purchaser Agent” hereto, as
well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.

Section 5.5 Notice of Termination Events.

Neither any Purchaser Agent nor the Administrator shall be deemed to have
knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event unless the Administrator and the Purchaser Agents have
received notice from any Purchaser, the Servicer or the Seller stating that a
Termination Event or Unmatured Termination Event has occurred hereunder and
describing such Termination Event or Unmatured Termination Event. In the event
that the Administrator receives such a notice, it shall promptly give notice
thereof to

 

28



--------------------------------------------------------------------------------

each Purchaser Agent and Seller, whereupon each such Purchaser Agent shall
promptly give notice thereof to its Purchasers. In the event that a Purchaser or
Purchaser Agent receives such a notice (other than from the Administrator), it
shall promptly give notice thereof to the Administrator and Seller. The
Administrator shall take such action concerning a Termination Event or Unmatured
Termination Event as may be directed by the Majority Purchaser Agents (unless
such action otherwise requires the consent of all Purchasers, the LC Bank and/or
the Required LC Participants), but until the Administrator receives such
directions, the Administrator may (but shall not be obligated to) take such
action, or refrain from taking such action, as the Administrator deems advisable
and in the best interests of the Purchasers and Purchaser Agents.

Section 5.6 Non-Reliance on Administrator.

Each Purchaser and Purchaser Agent expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, Servicer or any Originator, shall be deemed to constitute any
representation or warranty by the Administrator or such Purchaser Agent, as
applicable. Each Purchaser and Purchaser Agent represents and warrants to the
Administrator, the other Purchasers and Purchaser Agents that it has,
independently and without reliance upon the Administrator or any other Purchaser
or Purchaser Agent and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller, Servicer or the
Originators, and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. Except
for items specifically required to be delivered hereunder, the Administrator
shall not have any duty or responsibility to provide any Purchaser or Purchaser
Agent with any information concerning the Seller, Servicer or the Originators or
any of their Affiliates that comes into the possession of the Administrator or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

Section 5.7 Administrator, Purchasers, Purchaser Agents and Affiliates.

Each of the Purchasers, Purchaser Agents and the Administrator and their
respective Affiliates may extend credit to, accept deposits from and generally
engage in any kind of banking, trust, debt, equity or other business with the
Seller, Servicer or any Originator or any of their Affiliates and PNC may
exercise or refrain from exercising its rights and powers as if it were not the
Administrator. With respect to the acquisition of the Pool Assets pursuant to
this Agreement, each of the Purchaser Agents and the Administrator, to the
extent they are also a Purchaser, shall have the same rights and powers under
this Agreement as any Purchaser and may exercise the same as though it were not
the Purchaser Agent or the Administrator, as applicable, and the terms
“Purchaser” and “Purchasers” shall include the Purchaser Agent and the
Administrator in their individual capacities.

 

29



--------------------------------------------------------------------------------

Section 5.8 Indemnification.

Each LC Participant agrees to indemnify and hold harmless the Administrator (but
solely in its capacity as Administrator) and the LC Bank and its officers,
directors, employees, representatives and agents of the Administrator and the LC
Bank (to the extent not reimbursed by the Seller, or Servicer and without
limiting the obligation of the Seller or Servicer to do so), ratably according
to its Pro Rata Share from and against any and all liabilities, obligations,
losses, damages, penalties, judgments, settlements, costs, expenses and
disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Administrator, the LC
Bank or such Person shall be designated a party, thereto) that may at any time
be imposed on, incurred by or asserted against the Administrator, the LC Bank or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the Administrator’s or the LC Bank’s gross negligence or willful misconduct as
finally determined by a final non-appealable judgment of a court of competent
jurisdiction. Notwithstanding anything in this Section 5.8 to the contrary, the
Administrator, each Purchaser and Purchaser Agent hereby covenants and agrees
that it shall not institute against, or join any other Person in instituting
against, any Conduit Purchaser any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding or other proceedings under any federal or
state bankruptcy or similar law, for one year and a day after the latest
maturing Note issued by such Conduit Purchaser is paid in full. Without limiting
the generality of the foregoing, each LC Participant agrees to reimburse the
Administrator and the LC Bank, ratably according to its Pro Rata Shares,
promptly upon demand, for any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrator or the LC Bank in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement.

Section 5.9 Successor Administrator.

The Administrator may, upon at least five (5) Business Days notice to the Seller
and each Purchaser, resign as Administrator. Such resignation shall not become
effective until a successor Administrator is appointed by the Majority Purchaser
Agents and the LC Bank and has accepted such appointment. Upon such acceptance
of its appointment as Administrator hereunder by a successor Administrator, such
successor Administrator shall succeed to and become vested with all the rights
and duties of the retiring Administrator, and the retiring Administrator shall
be discharged from its duties and obligations under the Transaction Documents.
After any retiring Administrator’s resignation hereunder, the provisions of
Sections 3.1 and 3.2 and this Article V shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrator.

Section 5.10 Certain Tax Matters.

The Administrator (i) covenants, for the benefit of Seller and its affiliates,
that it (and any Person other than the Seller or any affiliate thereof with whom
it contracts for the performance of

 

30



--------------------------------------------------------------------------------

all or a portion of its duties as Servicer hereunder) shall comply with all tax
withholding and information reporting obligations imposed in connection with any
payments that it (or such Person) makes or controls the making of in connection
with its activities as Administrator and (ii) agrees to indemnify Seller and its
affiliates for any and all liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses and disbursements of any kind whatsoever
arising as a result of a breach of such covenant; provided, however, that no
obligation to indemnify shall arise hereunder for any failure that is directly
or indirectly attributable to any act or omission by the Seller or any affiliate
thereof.

ARTICLE VI.

MISCELLANEOUS

Section 6.1 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other
Transaction Document, or consent to any departure by the Seller or the Servicer
therefrom, shall be effective unless in a writing signed by the Administrator,
the LC Bank and the Majority LC Participants and each Conduit Purchaser, and, in
the case of any amendment, by the other parties thereto; and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
material amendment shall be effective until both Moody’s and Standard & Poor’s
have notified the respective Purchaser Agent in writing that such action will
not result in a reduction or withdrawal of the rating of any Notes to the extent
required by each Conduit Purchaser’s commercial paper program. No failure on the
part of any Purchaser or the Administrator to exercise, and no delay in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

Section 6.2 Notices, Etc.

All notices and other communications hereunder shall, unless otherwise stated
herein, be in writing (which shall include facsimile communication) and be sent
or delivered to each party hereto at its address set forth under its name on the
signature pages hereof (or in any Assumption Agreement pursuant to which it
became a party hereto) or at such other address as shall be designated by such
party in a written notice to the other parties hereto. Notices and
communications by facsimile shall be effective when sent (and shall be followed
by hard copy sent by first class mail), and notices and communications sent by
other means shall be effective when received.

Section 6.3 Assignability.

(a) Successors and Assigns. Whenever in this Agreement any of the parties hereto
is referred to, such reference shall be deemed to include the successors and
assigns of such party; all covenants, promises and agreements by or on behalf of
any parties hereto that are contained in this Agreement shall bind and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, neither the Seller nor the Servicer may
assign or transfer any of its rights or delegate any of its duties hereunder or
under any Transaction Document without the prior written consent of the
Administrator, the LC Bank and

 

31



--------------------------------------------------------------------------------

the Required LC Participants. Each of the LC Participants, with the prior
written consent of the Administrator, the LC Bank, the Servicer and, unless a
Termination Event exists, the Seller (such consent not to be unreasonably
withheld, conditioned or delayed), may assign any of its interests, rights and
obligations hereunder to an Eligible Assignee; provided, that (i) the Commitment
amount to be assigned by any such LC Participant hereunder shall not be less
than $5,000,000 and (ii) prior to the effective date of any such assignment, the
assignee and assignor shall have executed and delivered to the Administrator and
the LC Bank an assignment and acceptance agreement in form and substance
reasonably satisfactory to the Administrator, the LC Bank and, unless a
Termination Event exists, the Seller. Upon the effectiveness of any such
permitted assignment, (i) the assignee thereunder shall, to the extent of the
interests assigned to it, be entitled to the interests, rights and obligations
of an LC Participant under this Agreement and (ii) the assigning LC Participant
shall, to the extent of the interest assigned, be released from any further
obligations under this Agreement.

(b) Participations. Notwithstanding anything contained in paragraph (a) of this
Section 6.3, each of the LC Bank and each LC Participant may sell participations
in all or any part of any Funded Purchase or Funded Purchases made by such LC
Participant to another bank or other entity (the “Participant”) so long as
(i) no such grant of a participation shall, without the consent of the Seller,
require the Seller to file a registration statement with the SEC and (ii) no
holder of any such participation shall be entitled to require such LC
Participant to take or omit to take any action hereunder except that such LC
Participant may agree with such participant that, without such Participant’s
consent, such LC Participant will not consent to an amendment, modification or
waiver referred to in Section 6.1. Any such Participant shall not have any
rights hereunder or under the Transaction Documents except that such Participant
shall have rights under Sections 1.7, 1.8 and 1.9 hereunder as if it were an LC
Participant; provided that no such Participant shall be entitled to receive any
payment pursuant to such sections which is greater in amount than the payment
which the Originator LC Participant would have otherwise been entitled to
receive in respect of the participation interest so sold.

(c) This Agreement and any Conduit Purchaser’s rights and obligations herein
(including ownership of the Purchased Interest or an interest therein) shall be
assignable, in whole or in part, by any Conduit Purchaser and its successors and
assigns with the prior written consent of the Administrator and the Seller;
provided, however, that such consent by the Seller and the Administrator shall
not be unreasonably withheld; and provided further, that no such consent by the
Seller shall be required if the assignment is made to PNC, any Affiliate of PNC
(other than a director or officer of PNC), any Purchaser or other Program
Support Provider or any Person that is: (i) in the business of issuing Notes and
(ii) administered by PNC or any Affiliate of PNC. Each assignor may, in
connection with the assignment, disclose to the applicable assignee (that shall
have agreed to be bound by Section 5.6) any information relating to the
Servicer, the Seller or the Pool Receivables furnished to such assignor by or on
behalf of the Servicer, the Seller, any Conduit Purchaser or the Administrator.
Any Conduit Purchaser shall give prior written notice of any assignment of the
such Conduit Purchaser’s rights and obligations (including ownership of the
Purchased Interest to any Person other than a Program Support Provider).

(d) Any Conduit Purchaser may at any time grant to one or more banks or other
institutions (each, a “Liquidity Provider”) party to the Liquidity Agreement, or
to any other

 

32



--------------------------------------------------------------------------------

Program Support Provider, participating interests in the Purchased Interest. In
the event of any such grant by a Conduit Purchaser of a participating interest
to a Liquidity Provider or other Program Support Provider, such Conduit
Purchaser shall remain responsible for the performance of its obligations
hereunder. The Seller agrees that each Liquidity Provider or other Program
Support Provider shall be entitled to the benefits of Sections 1.7 and 1.8.

(e) This Agreement and the rights and obligations of the Administrator, the LC
Bank, each LC Participant and the Purchaser Agents hereunder shall be
assignable, in whole or in part, by the Administrator, the LC Bank, each LC
Participant and the Purchaser Agents and their respective successors and
assigns; provided, that unless: (i) such assignment is to an Affiliate of PNC or
such Purchaser Agent, (ii) it becomes unlawful for PNC to serve as the
Administrator or (iii) a Termination Event exists, the Seller has consented to
such assignment, which consent shall not be unreasonably withheld.

(f) Except as provided in Section 4.1(d), none of the Seller, CONSOL Energy or
the Servicer may assign its rights or delegate its obligations hereunder or any
interest herein without the prior written consent of the Administrator.

(g) Without limiting any other rights that may be available under applicable
law, the rights of any Purchaser may be enforced through it or by its Purchaser
Agent.

(h) Each of (A) the Purchasers and Purchaser Agents, (B) its successors and
assigns, (C) any Program Support Provider, (D) any assignee under Section 6.3(a)
and (E) any recipient of a participating interest under Section 6.3(b) that, in
each case, is not a United States Person (as such term is defined in
Section 7701(a)(30) of the United States Internal Revenue Code of 1986, as
amended (the “Code”)) for United States federal tax purposes shall, if any
amount derived by such person, directly or indirectly, in connection with this
Agreement is subject to an exemption from withholding or deduction for or on
account of United States federal income taxes, deliver to the Seller, with a
copy to the Servicer, a United Slates Internal Revenue Service Form W-8BEN or
W-8ECI (or successor form) properly completed with all required attachments and
certifying in each case that the party delivering, such form is entitled to the
relevant exemption from withholding or deduction. Each Purchaser, if required to
deliver such form, shall deliver such form on the Closing Date or on the date
upon which such Purchaser becomes party to this Agreement. A party described in
any of the foregoing clauses (B) through (E) shall deliver such form
concurrently with such party becoming described in any of such clauses. Each
party obligated to deliver a form under the first sentence of this
Section 6.3(h) shall, to the extent permitted by law, further, deliver to the
Seller, with a copy to the Servicer, a United States Internal Revenue Service
Form W-8BEN or W-8ECI (or successor form) on or before the date that any such
form expires or becomes obsolete or after, the occurrence of any event requiring
a change in the most recent form previously delivered by such party to the
Seller, properly completed and certifying in each case that the party delivering
such form is entitled, to the relevant exemption from withholding or deduction.
Each Person described in any of clauses (A) through (E) that is a United States
Person (as such term is defined in Section 7701(a)(30) of the Code) shall
deliver to the Seller, with a copy to the Servicer, a United States Internal
Revenue Service Form W-9 and shall update such form as required to ensure that
the Seller and the Servicer have a valid Form W-9 from such Person at all times
that such Person is described in any of clauses (A) through (E). The Seller
shall not be required to pay to or on behalf of any

 

33



--------------------------------------------------------------------------------

Indemnified Party or Affected Person, any additional amount or indemnity payment
under Sections 1.8 or 3.1 hereof in respect of any taxes required to be deducted
or withheld from any payment to such party or an affiliate of such party or to
any person in the chain of payment between such party or an affiliate of such
party except to the extent that both (i) such requirement to deduct or withhold
would have applied had such party, its affiliates, each direct or indirect
holder of an interest in such party and its affiliates or in such party’s rights
to payments under the Transaction Documents and each person in the chain of
payment between the Obligor and such party complied with all requirements
applicable to it for claiming an exemption from such deduction or withholding,
including, without limitation, the provision of U.S. tax forms, and (ii) subject
to the second sentence of Section 3.1 hereof, such requirement to deduct or
withhold would not have applied but for a change in treaty, law or regulation (a
“Change in Law”) adopted or issued after the date on which the Indemnified Party
or Affected Person became an Indemnified Party or Affected Person; provided that
(x) where a requirement to deduct or withhold on account of taxes is imposed as
a result of a characteristic of a direct or indirect interestholder in an
Indemnified Party or Affected Person or of a person holding a direct or indirect
interest in such Indemnified Party’s or Affected Person’s rights to payments
under any of the Transaction Documents, such requirement will not be treated as
described in clause (ii) above to the extent that such direct or indirect
interestholder became, or increased its interest as, a direct or indirect
interestholder in the relevant Indemnified Party, Affected Person or rights to
payments after the date of the Change in Law and (y) where an Indemnified Party
or Affected Person acquires additional direct or indirect rights to payments
under the Transaction Documents after the date of the relevant Change in Law,
requirements to deduct or withhold in respect of such increased interest shall
not be treated as described in clause (ii) above.

Section 6.4 Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted under Section 3.1, the
Seller agrees to pay on demand (which demand shall be accompanied by
documentation thereof in reasonable detail) all reasonable costs and expenses in
connection with the preparation, execution, delivery and administration
(including periodic internal audits of Pool Receivables by the Administrator, or
by third parties at the direction of the Administrator, provided that the Seller
shall not pay for more than one audit per year unless a Termination Event has
occurred and is continuing) of this Agreement, the other Transaction Documents
and the other documents and agreements to be delivered hereunder (and all
reasonable costs and expenses in connection with any amendment, waiver or
modification of any thereof), including: (i) Attorney Costs for the
Administrator, the Purchasers and their respective Affiliates and agents with
respect thereto and with respect to advising the Administrator, the Purchasers
and their respective Affiliates and agents as to their rights and remedies under
this Agreement and the other Transaction Documents, and (ii) all reasonable
costs and expenses (including Attorney Costs), if any, of the Administrator, the
Purchasers and their respective Affiliates and agents in connection with the
enforcement of this Agreement and the other Transaction Documents.

(b) In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

 

34



--------------------------------------------------------------------------------

Section 6.5 No Proceedings; Limitation on Payments.

(a) Each of the Seller, CONSOL Energy, the Servicer, the Administrator, the LC
Bank, each LC Participant and each assignee of the Purchased Interest or any
interest therein, and each Person that enters into a commitment to purchase the
Purchased Interest or interests therein, hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, any
Conduit Purchaser or Purchaser Agent any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing Note issued by all Conduit Purchasers is paid in full. The
provision of this Section 6.5 shall survive any termination of this Agreement.

(b) Notwithstanding any provisions contained in this Agreement to the contrary,
no Conduit Purchaser shall pay or be obligated to pay any amount payable by it
pursuant to this Agreement or any other Transaction Document unless (i) such
Conduit Purchaser has received funds which may be used to make such payment and
which are not required to repay the Notes when due and (ii) after giving effect
to such payment, either (x) such Conduit Purchaser could issue Notes to
refinance all of its outstanding Notes (assuming such outstanding Notes matured
at such time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all of its Notes are paid in full. Any
amount which such Conduit Purchaser does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
Bankruptcy Code) against or company obligation of such Conduit Purchaser for any
such insufficiency unless and until such Conduit Purchaser satisfies the
provisions of clauses (i) and (ii) above. The provisions of this paragraph shall
survive any termination of this Agreement.

Section 6.6 Confidentiality.

Each of the Seller and the Servicer agrees to maintain the confidentiality of
this Agreement and the other Transaction Documents (and all drafts thereof) in
communications with third parties and otherwise; provided, that this Agreement
may be disclosed to: (a) third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Administrator, (b) the Seller’s legal counsel and
auditors if they agree to hold it confidential, and (c) as otherwise required by
applicable law. Unless otherwise required by applicable law, each of the
Administrator, the Purchaser Agents and the Purchasers agrees to maintain the
confidentiality of non-public information regarding CONSOL Energy and its
Subsidiaries and Affiliates; provided, that such information may be disclosed
to: (i) third parties to the extent such disclosure is made pursuant to a
written agreement of confidentiality in form and substance reasonably
satisfactory to CONSOL Energy, (ii) legal counsel and auditors of any Purchaser
Agent, any Purchaser or the Administrator if they agree to hold it confidential,
(iii) the rating agencies rating the Notes, (iv) any Program Support Provider or
potential Program Support Provider (if they agree to hold it confidential),
(v) any placement agent placing the Notes and (vi) any regulatory authorities
having jurisdiction over PNC, any Purchaser Agent, any Purchaser, any Program
Support Provider or any Purchaser.

 

35



--------------------------------------------------------------------------------

Section 6.7 GOVERNING LAW AND JURISDICTION.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF NEW YORK COUNTY, NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

Section 6.8 Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same agreement.

Section 6.9 Survival of Termination.

The provisions of Sections 1.7, 1.8, 3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.13
shall survive any termination of this Agreement. Neither the Servicer nor any
other Person may waive a breach of Exhibit III, Section 1(g) or 1(j) or Exhibit
IV, Section 1(d) or 2(i) of this Agreement for so long as the Notes are
outstanding.

Section 6.10 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.

 

36



--------------------------------------------------------------------------------

WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT
ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

Section 6.11 Entire Agreement.

This Agreement and the other Transaction Documents embody the entire agreement
and understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof, except for any prior
arrangements made with respect to the payment by the Conduit Purchasers of (or
any indemnification for) any fees, costs or expenses payable to or incurred (or
to be incurred) by or on behalf of the Seller, the Servicer and the
Administrator.

Section 6.12 Headings.

The captions and headings of this Agreement and any Exhibit, Schedule or Annex
hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.

Section 6.13 Purchasers’ and Purchaser Agents’ Liabilities.

The obligations of each Purchaser and Purchaser Agent under the Transaction
Documents are solely the corporate obligations of such Purchaser or Purchaser
Agent. No recourse shall be had for any obligation or claim arising out of or
based upon any Transaction Document against any stockholder, employee, officer,
director or incorporator of any Purchaser or Purchaser Agent; provided, however,
that this Section shall not relieve any such Person of any liability it might
otherwise have for its own gross negligence or willful misconduct.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:     CNX FUNDING CORPORATION     By:  

 

    Name:  

 

    Title:  

 

    Address:   CONSOL Plaza       Treasury Suite 125       1800 Washington Road
      Pittsburgh, PA 15241     Attention:   Treasurer     Telephone:      
Facsimile:   INITIAL SERVICER:     CONSOL ENERGY INC.     By:  

 

    Name:  

 

    Title:  

 

    Address:   CONSOL Plaza       1800 Washington Road       Pittsburgh, PA
15241     Attention:   Treasurer     Telephone:   412-831-4128     Facsimile:  
412-831-4151 SUB-SERVICERS:     CONSOL ENERGY SALES COMPANY     By:  

 

    Name:  

 

    Title:  

 

    Address:   CONSOL Plaza       1800 Washington Road       Pittsburgh, PA
15241     Attention:   Treasurer     Telephone:   412-831-4128     Facsimile:  
412-831-4151

 

S-1



--------------------------------------------------------------------------------

CONSOL OF KENTUCKY INC.

By:

 

 

Name:

 

 

Title:

 

 

Address:

  CONSOL Plaza   1800 Washington Road   Pittsburgh, PA 15241

Attention:

  Treasurer

Telephone:

  412-831-4128

Facsimile:

  412-831-4151 CONSOL PENNSYLVANIA COAL COMPANY

By:

 

 

Name:

 

 

Title:

 

 

Address:

  CONSOL Plaza   1800 Washington Road   Pittsburgh, PA 15241

Attention:

  Treasurer

Telephone:

  412-831-4128

Facsimile:

  412-831-4151

 

S-2



--------------------------------------------------------------------------------

CONSOLIDATION COAL COMPANY

By:

 

 

Name:

 

 

Title:

 

 

Address:

  CONSOL Plaza   1800 Washington Road   Pittsburgh, PA 15241

Attention:

  Treasurer

Telephone:

  412-831-4128

Facsimile:

  412-831-4151 ISLAND CREEK COAL COMPANY

By:

 

 

Name:

 

 

Title:

 

 

Address:

  CONSOL Plaza   1800 Washington Road   Pittsburgh, PA 15241

Attention:

  Treasurer

Telephone:

  412-831-4128

Facsimile:

  412-831-4151

 

S-3



--------------------------------------------------------------------------------

WINDSOR COAL COMPANY

By:

 

 

Name:

 

 

Title:

 

 

Address:

  CONSOL Plaza   1800 Washington Road   Pittsburgh, PA 15241

Attention:

  Treasurer

Telephone:

  412-831-4128

Facsimile:

  412-831-4151 MCELROY COAL COMPANY

By:

 

 

Name:

 

 

Title:

 

 

Address:

  CONSOL Plaza   1800 Washington Road   Pittsburgh, PA 15241

Attention:

  Treasurer

Telephone:

  412-831-4128

Facsimile:

  412-831-4151

 

S-4



--------------------------------------------------------------------------------

KEYSTONE COAL MINING CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

Address:

  CONSOL Plaza   1800 Washington Road   Pittsburgh, PA 15241

Attention:

  Treasurer

Telephone:

  412-831-4128

Facsimile:

  412-831-4151 EIGHTY-FOUR MINING COMPANY

By:

 

 

Name:

 

 

Title:

 

 

Address:

  CONSOL Plaza   1800 Washington Road   Pittsburgh, PA 15241

Attention:

  Treasurer

Telephone:

  412-831-4128

Facsimile:

  412-831-4151

 

S-5



--------------------------------------------------------------------------------

    CNX MARINE TERMINALS INC.     By:  

 

    Name:  

 

    Title:  

 

    Address:   CONSOL Plaza       1800 Washington Road       Pittsburgh, PA
15241     Attention:   President     Telephone:   412-831-4128     Facsimile:  
412-831-4151 CONDUIT PURCHASERS:     MARKET STREET FUNDING LLC     By:  

 

    Name:  

 

    Title:  

 

    Address:   Market Street Funding LLC       c/o AMACAR Group, LLC       6525
Morrison Boulevard, Suite 318       Charlotte, North Carolina 28211    
Attention:   Doug Johnson     Telephone:   704-365-0569     Facsimile:  
704-365-1362     With a copy to:     PNC Bank, National Association     One PNC
Plaza, 26th floor     249 Fifth Avenue     Pittsburgh, PA 15222     Attention:  
Bill Falcon     Telephone:   412-762-5442     Facsimile:   412-762-9184    
Commitment: $87,500,000

 

S-6



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING CORP. By:  

 

Name:  

 

Title:  

 

Address:   Liberty Street Funding Corp.   c/o Global Securitization Services,
LLC   114 West 47th Street   New York, New York 10036   Attention: Andrew L.
Stidd   Telephone No.: (212) 302-5151   Facsimile No.: (212) 302-8767 With a
copy to its Purchaser Agent Commitment: $62,500,000

 

S-7



--------------------------------------------------------------------------------

ADMINISTRATOR AND

PURCHASER AGENT FOR

MARKET STREET:

    PNC BANK, NATIONAL ASSOCIATION     By:  

 

    Name:  

 

    Title:  

 

    Address:   PNC Bank, National Association       One PNC Plaza, 26th floor  
    249 Fifth Avenue       Pittsburgh, PA 15222     Attention:   Bill Falcon    
Telephone:   412-762-5442     Facsimile:   412-762-9184

PURCHASER AGENT FOR

LIBERTY STREET:

    THE BANK OF NOVA SCOTIA     By:  

 

    Name:  

 

    Title:  

 

    Address:   The Bank of Nova Scotia       One Liberty Plaza       New York,
New York 10006     Attention:   Michael Eden     Telephone:   212-225-5007    
Facsimile:   212-225-5274

 

S-8



--------------------------------------------------------------------------------

LC BANK/LC PARTICIPANTS:    

PNC BANK, NATIONAL ASSOCIATION,

as the LC Bank and as an LC Participant

    By:  

 

    Name:  

 

    Title:   Senior Vice President     Address:   PNC Bank, National Association
      500 First Avenue       Third Floor       Pittsburgh, PA 15219    
Attention:   Richard Munsick     Telephone:   412-762-4299     Facsimile:  
412-762-9184     Commitment:   $87,500,000     Pro-Rata Share:   58.33%    

THE BANK OF NOVA SCOTIA,

as LC Participant

    By:  

 

    Name:  

 

    Title:  

 

    Address:   The Bank of Nova Scotia       One Liberty Plaza       New York,
New York 10006     Attention:   Michael Eden     Telephone:   212-225-5007    
Facsimile:   212-225-5274     Commitment:   $62,500,000     Pro-Rata Share:  
41.66%

 

S-9



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.

“Administrator” has the meaning set forth in the preamble to the Agreement.

“Adverse Claim” means (i) a lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement; it being understood
that any thereof in favor of, or assigned to, any Purchaser Agent, Purchaser or
the Administrator (for the benefit of such Purchaser Agent or Purchaser) or PNC
shall not constitute an Adverse Claim, or, (ii) when used in connection with a
Receivable or Collections or Related Rights with respect to a Receivable, a
claim or contention by or on behalf of a representative of the estate of any
Originator which may be created under § 541 of the Bankruptcy Code that a
Receivable generated by such Originator (or Collections or Related Rights with
respect to such Receivable) which has been purchased or accepted as a
contribution by the Seller from such Originator pursuant to the Sale Agreement
constitutes property of such estate or that the transfer of such Receivable (or
Collections or Related Rights with respect to such Receivable) should be avoided
under § 544 or 548 of the Bankruptcy Code.

“Affected Person” has the meaning set forth in Section 1.7 of the Agreement.

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, with respect to any Purchaser,
Affiliate shall mean the holder(s) of its capital stock. For purposes of this
definition, control of a Person shall mean the power, direct or indirect: (x) to
vote 25% or more of the securities having ordinary voting power for the election
of directors or managers of such Person, or (y) to direct or cause the direction
of the management and policies of such Person, in either case whether by
ownership of securities, contract, proxy or otherwise.

“Agreement” has the meaning set forth in the preamble to the Agreement.

“Assumption Agreement” means an agreement substantially in the form acceptable
to the Administrator.

“Alternate Rate” for any Settlement Period for any Portion of Capital of the
Purchased Interest means an interest rate per annum equal to: (a) 1.75% per
annum above the Euro-Rate for such Settlement Period; provided, however, that if
(x) it shall become unlawful for any Purchaser or Program Support Provider to
obtain funds in the London interbank eurodollar market in order to make, fund or
maintain any Purchased Interest, or if such funds shall not be reasonably
available to any Purchaser or Program Support Provider, or (y) there shall not
be at least two Business Days prior to the commencement of an applicable
Settlement Period to determine a Euro-Rate in accordance with its terms, then
the “Alternate Rate” shall be equal to the Base Rate

 

I-1



--------------------------------------------------------------------------------

in effect for each day during the remainder of such Settlement Period or (b) if
requested by the Seller the Base Rate for such Settlement Period; provided,
however, that the “Alternate Rate” for any day while a Termination Event exists
shall be an interest rate equal to 2.00% per annum above the Base Rate in effect
on such day.

“Amended and Restated Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of April 1, 2005, by and among CONSOL Energy Inc., as
borrower, the guarantors and lenders party thereto, Bank of Nova Scotia – New
York, Fleet National Bank, and Union Bank of California, N.A., each as
co-syndication agents, and PNC Bank, National Association and Citicorp North
America, Inc., as co-administrative agents, as such agreement may be amended,
supplemented or otherwise modified from time to time.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day, (i) in the case of Market Street, the Market
Street Base Rate, and (ii) in the case of each other Conduit Purchaser, the rate
set forth as the Base Rate for such Conduit Purchaser in the related Fee Letter.

“Base Rate Portion of Capital” shall mean a Portion of Capital, the Discount
with respect to which is calculated at a per annum rate based on the interest
rate determined by reference to the Base Rate.

“BBA” means the British Bankers’ Association.

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, any Originator, CONSOL
Energy or any ERISA Affiliate is, or at any time during the immediately
preceding six years was, an “employer” as defined in Section 3(5) of ERISA.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York or
Pittsburgh, Pennsylvania and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.

“Capital” means the aggregate amounts paid to the Seller in connection with
Funded Purchases in respect of the Purchased Interest by the Purchasers pursuant
to the Agreement (including Section 1.2(e)), or such amount divided or combined
in order to determine the Discount applicable to any Portion of Capital, in each
case reduced from time to time by Collections distributed and applied on account
of such Capital pursuant to Section 1.4(d) of the Agreement; provided, that if
such Capital shall have been reduced by any distribution, and thereafter all or
a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made.

 

I-2



--------------------------------------------------------------------------------

“Change in Control” means that (a) CONSOL Energy, ceases to own, directly or
indirectly, 100% of the capital stock of the Seller free and clear of all
Adverse Claims, or (b) CONSOL Energy ceases to own, directly or indirectly, 100%
of the capital stock of the Originators.

“Closing Date” means April 30, 2003.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, CONSOL Energy, the Seller or the Servicer in payment
of any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including insurance payments and net proceeds of the
sale or other disposition of repossessed goods or other collateral or property
of the related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
amounts deemed to have been received pursuant to Section 1.4(e) of the Agreement
and (c) all other proceeds of such Pool Receivable.

“Commitment” shall mean, (i) as to a Conduit Purchaser, that dollar amount set
forth as the “Commitment” under its name on the signature pages to the Agreement
and (ii) as to any LC Participant, its commitment to make participation advances
and/or share in draws, in each case, under Letters of Credit up to that dollar
amount set forth as the “Commitment” under its name on the signature pages to
the Agreement or in the Assumption Agreement pursuant to which it became a
Purchaser, as such amount may be modified in connection with any subsequent
assignment, and “Commitments” shall mean the aggregate commitments of the LC
Participants to make participating advances in the Letters of Credit up to the
Purchase Limit (or, if less, the amount permitted under Section 1.1(a)).

“Company Notes” has the meaning set forth in Section 3.1 of the Sale Agreement.

“Concentration Percentage” means: (a) for any Group A Obligor, 24.0%, (b) for
any Group B Obligor, 24.0%, (c) for any Group C Obligor 12.0% and (d) for any
Group D Obligor, 6.0%.

“Concentration Reserve” means, at any time, the product of: (a) the Capital plus
the LC Participation Amount, at such time multiplied by (b)(i) the Concentration
Reserve Percentage, divided by (ii) 100%, minus the Concentration Reserve
Percentage.

“Concentration Reserve Percentage” means, at any time the following expressed as
a percentage (as opposed to a fraction), (a) the largest of the following:
(i) the sum of four largest Group D Obligor Receivables balances (up to the
Concentration Percentage for each Obligor), (ii) the sum of the two largest
Group C Obligor Receivables balances (up to the Concentration Percentage for
each Obligor) and (iii) the largest Group B Obligor Receivables balances (up to
the Concentration Percentage for each Obligor) or Group A Obligor Receivables
balances (up to the Concentration Percentage for each Obligor), divided by
(b) Eligible Receivables.

“Conduit Purchaser” has the meaning set forth in the preamble to the Agreement.

“CONSOL Energy” has the meaning set forth in the preamble to the Agreement.

 

I-3



--------------------------------------------------------------------------------

“CONSOL Guaranty” means the Agreement of Guaranty and Suretyship, dated as of
even date herewith, executed by CONSOL Energy in favor of Seller, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“CP Rate” for any Settlement Period for any Portion of Capital means (i) in the
case of Market Street, a rate calculated by the Administrator equal to: (a) the
rate (or if more than one rate, the weighted average of the rates) at which
Notes of Market Street on each day during such period have been outstanding;
provided, that if such rate(s) is a discount rate(s), then the CP Rate shall be
the rate (or if more than one rate, the weighted average of the rates) resulting
from converting such discount rate(s) to an interest-bearing equivalent rate
plus (b) the commissions and charges charged by such placement agent or
commercial paper dealer with respect to such Notes, expressed as a percentage of
the face amount of such Notes and converted to an interest-bearing equivalent
rate per annum, and (ii) in the case of each other Conduit Purchaser, the rate
set forth as the CP Rate for such Conduit Purchaser in the related Fee Letter.
Notwithstanding the foregoing, the “CP Rate” for any day while a Termination
Event exists shall be an interest rate equal to 2% above the Base Rate in effect
on such day.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the date of the Agreement and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.

“Cut-off Date” has the meaning set forth in the Sale Agreement.

“Days’ Sales Outstanding” means, at any time, an amount computed as of the last
day of each calendar month equal to: (a) the average of the Outstanding Balance
of all Pool Receivables as of the last day of each of the three most recent
calendar months ended on the last day of such calendar month divided by (b)(i)
the aggregate credit sales made by the Originators during the three calendar
months ended on or before the last day of such calendar month divided by
(ii) 90.

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d).

“Defaulted Receivable” means a Receivable:

(a) as to which any payment, or part thereof, remains unpaid for more than 60
days from the original due date for such payment, or

(b) without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the Seller’s books as uncollectible.

 

I-4



--------------------------------------------------------------------------------

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month, by
(b) the aggregate credit sales made by the Originators during the month that is
five calendar months before such month.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment.

“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such calendar month of: (a) the aggregate
credit sales made by the Originators during the two most recent calendar months
to (b) the Net Receivables Pool Balance at the last day of the most recent
calendar month.

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments required to be made by the Seller pursuant to Section 1.4(e)(i) of the
Agreement (excluding any credit adjustments related to reversals of invoices
that are re-invoiced) during such calendar month by (b) the aggregate credit
sales made by the Originators during the month that is one month prior to the
current calendar month.

“Dilution Reserve” means, on any date, an amount equal to: (a) the sum of the
Capital plus the LC Participation Amount at the close of business of the Seller
on such date multiplied by (b) (i) the Dilution Reserve Percentage on such date,
divided by (ii) 100% minus the Dilution Reserve Percentage on such date.

“Dilution Reserve Percentage” means on any date, the following expressed as a
percentage (as opposed to a fraction): the product of (i) the Dilution Horizon
multiplied by (ii) the sum of (x) 2 times the average of the Dilution Ratios for
the twelve most recent calendar months and (y) the Spike Factor.

“Discount” means with respect to any Purchaser:

(a) for the Portion of Capital for any Settlement Period to the extent such
Conduit Purchaser will be funding such Portion of Capital during such Settlement
Period through the issuance of Notes:

CPR x C x ED/360

 

I-5



--------------------------------------------------------------------------------

(b) for the Portion of Capital for any Settlement Period to the extent such
Purchaser will not be funding such Portion of Capital during such Settlement
Period through the issuance of Notes or, to the extent the LC Bank and/or any LC
Participant has made a Funded Purchase, in connection with any drawing under a
Letter of Credit that has not been reimbursed pursuant to Section 1.14 of the
Agreement, which accrues Discount pursuant to Section 1.2(e) of the Agreement:

AR x C x ED/Year + TF

 

where:

AR =   the Alternate Rate for the Portion of Capital for such Settlement Period
with respect to such Purchaser, C =   the Portion of Capital during such
Settlement Period with respect to such Purchaser, CPR =   the CP Rate for the
Portion of Capital for such Settlement Period with respect to such Purchaser, ED
=   the actual number of days during such Settlement Period, Year =   if such
Portion of Capital is funded based upon: (i) the Euro-Rate, 360 days, and (ii)
the Base Rate, 365 or 366 days, as applicable, and TF =   the Termination Fee,
if any, for the Portion of Capital for such Settlement Period with respect to
such Purchaser;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and provided further, that Discount for the Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Drawing Date” has the meaning set forth in Section 1.14 of the Agreement.

“Eligible Assignee” means any bank or financial institution acceptable to the LC
Bank and the Administrator.

“Eligible Foreign Obligor” means an Obligor which is a resident (i) of any
country (other than the United States of America or Canada) that has a foreign
currency rating of at least “A” by Standard & Poor’s and “A2” by Moody’s or
(ii) of a territory of the United States.

“Eligible Receivable” means, at any time, a Pool Receivable:

(a) the Obligor of which is a United States or Canadian resident or an Eligible
Foreign Obligor,

 

I-6



--------------------------------------------------------------------------------

(b) the Obligor of which is not a government or a governmental subdivision,
affiliate or agency,

(c) the Obligor of which is not subject to any action of the type described in
paragraph (f) of Exhibit V to the Agreement,

(d) the Obligor of which is not an Affiliate of CONSOL Energy or any other
Originator,

(e) the Obligor of which is not an Obligor as to which the Administrator, in its
reasonable business judgment, has notified the Seller that such Obligor is not
acceptable,

(f) that is denominated and payable only in U. S. dollars in the United States
to any Originator at a Lockbox Account and results from goods sold and shipped
from such Originator in the United States,

(g) that does not have a stated maturity which is more than 90 days after the
original invoice date of such Receivable,

(h) that arises under a duly authorized Contract for the sale and delivery of
goods and services in the ordinary course of any Originator’s business,

(i) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms subject to
applicable bankruptcy, fraudulent transfer or conveyance, insolvency,
reorganization, moratorium and other similar laws limiting the enforceability of
creditor’s rights generally, or from time to time in effect,

(j) that conforms in all material respects with all applicable laws, rulings and
regulations in effect,

(k) that is not the subject of any asserted dispute, offset, hold back defense,
Adverse Claim or other claim, provided, that, with respect to any Receivable
which is subject to any such a claim, the amount of such Receivable which shall
be treated as an Eligible Receivable shall equal the excess of the amount of
such Receivable over the amount of such claim asserted by or available to the
account party or other obligor,

(l) that satisfies all applicable requirements of the applicable Credit and
Collection Policy,

(m) that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement,

(n) in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller (including without
any consent of the related Obligor),

(o) for which the Administrator, for the benefit of the Purchasers, shall have a
valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim,

(p) that constitutes an account as defined in the UCC, and that is not evidenced
by instruments or chattel paper,

(q) that is neither a Defaulted Receivable nor a Delinquent Receivable,

(r) for which neither any Originator thereof, the Seller nor the Servicer has
established any offset arrangements with the related Obligor,

 

I-7



--------------------------------------------------------------------------------

(s) for which Defaulted Receivables of the related Obligor do not exceed 35% of
the Outstanding Balance of all such Obligor’s Receivables,

(t) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by any Originator thereof,

(u) that has not been classified as “shipped but not billed” for more than 60
days.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or CONSOL Energy, (b) a
trade or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Seller, any
Originator or CONSOL Energy, or (c) a member of the same affiliated service
group (within the meaning of Section 414(m) of the Internal Revenue Code) as the
Seller, any Originator, any corporation described in clause (a) or any trade or
business described in clause (b).

“Euro-Rate” means with respect to any Settlement Period the interest rate per
annum determined by the Administrator by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrator in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the average of the London interbank market offered rates for U. S. dollars
quoted by the BBA as set forth on Dow Jones Markets Service (formerly known as
Telerate) (or appropriate successor or, if the BBA or its successor ceases to
provide display page 3750 (or such other display page on the Dow Jones Markets
Service system as may replace display page 3750) at or about 11:00 a.m. (London
time) on the Business Day which is two (2) Business Days prior to the first day
of such Settlement Period for an amount comparable to the Portion of Capital to
be funded at the Alternate Rate and based upon the Euro-Rate during such
Settlement Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. The Euro-Rate may also be expressed by the following formula:

 

Euro-Rate =

   Average of London interbank offered rates quoted    by BBA as shown on Dow
Jones Markets Service    display page 3750 or appropriate successor            
  

1.00 - Euro-Rate Reserve Percentage

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The Administrator shall give prompt notice
to the Seller of the Euro-Rate as determined or adjusted in accordance herewith
(which determination shall be conclusive absent manifest error).

 

I-8



--------------------------------------------------------------------------------

“Excess Concentration” means the sum of (i) the amounts by which the Outstanding
Balance of Eligible Receivables of each Obligor then in the Receivables Pool
exceeds an amount equal to: (a) the Concentration Percentage for such Obligor
multiplied by (b) the Outstanding Balance of all Eligible Receivables then in
the Receivables Pool, plus (ii) the amount by which the sum of all Eligible
Receivables the Obligors of which are Canadian residents exceeds 10% of all
Eligible Receivables, plus (iii) the amount by which the sum of all Eligible
Receivables with a stated maturity of more than 60 days but less than or equal
to 90 days exceeds 5% of all Eligible Receivables, plus (iv) the amount by which
the sum of all Eligible Receivables classified as “shipped but not billed” for
more than 30 days but less than or equal to 60 days exceeds 20% of all Eligible
Receivables, plus (v) the amount by which the sum of all Eligible Receivables
then in the Receivables Pool for which the Obligor is an Eligible Foreign
Obligor exceeds 5% of the Outstanding Balance of all Eligible Receivables then
in the Receivables Pool.

“Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of the
Agreement.

“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of the
Agreement.

“Facility Termination Date” means the earliest to occur of: (a) April 30, 2012,
(b) the date determined pursuant to Section 2.2 of the Agreement, (c) the date
the Purchase Limit reduces to zero pursuant to Section 1.1(b) of the Agreement,
(d) the date that the commitments of the Liquidity Providers terminate under the
Liquidity Agreement, and (e) any Conduit Purchaser or any Purchaser Agent shall
fail to cause the amendment or modification of any Transaction Document or
related opinion as required by Moody’s or Standard and Poor’s, and such failure
shall continue for 30 days after such amendment is initially requested.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Administrator.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letters” has the meaning set forth in Section 1.5 of the Agreement.

 

I-9



--------------------------------------------------------------------------------

“Funded Purchase” shall mean a purchase or deemed purchase of undivided
interests in the Purchased Interest under the Agreement which (i) is paid for in
cash (other than through reinvestment of Collections pursuant to Section 1.4(b)
of the Agreement), (ii) treated as a Funded Purchase pursuant to Section 1.2(e)
of the Agreement and/or any of the provisions set forth in Sections 1.11 through
1.20 of the Agreement or (iii) without double counting any of the amounts
described in clause (i) or (ii), above, is the result of the issuance of Notes
by a Conduit Purchaser, pursuant to the Agreement or otherwise, the proceeds of
which are used to reimburse draws on the LC Bank and/or any LC Participant under
any Letter of Credit, whether on, prior to or after the date any such draw is
treated as or deemed to be a Funded Purchase under the Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Group A Obligor” means any Obligor with a short-term rating of at least:
(a) “A-l” by Standard & Poor’s, or if such Obligor does not have a short-term
rating from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s
on its long-term senior unsecured and uncreditenhanced debt securities, and
(except with respect to the Special Obligor) (b) “P-1” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, “Al” or better by
Moody’s on its long-term senior unsecured and uncredit-enhanced debt securities.

“Group B Obligor” means an Obligor, not a Group A Obligor, with a short-term
rating of at least: (a) “A-2” by Standard & Poor’s, or if such Obligor does not
have a short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (except with respect to the Special Obligor) (b) “P-2” by
Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Baal” to “A2” by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.

“Group C Obligor” means an Obligor, not a Group A Obligor or a Group B Obligor,
with a short-term rating of at least: (a) “A-3” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (except with respect to the Special
Obligor) (b) “P-3” by Moody’s, or if such Obligor does not have a short-term
rating from Moody’s, “Baa3” to “Baa2” by Moody’s on its long-term senior
unsecured and uncreditenhanced debt securities.

“Group Commitment” means with respect to any Purchaser Group the aggregate of
the Commitments of each Purchaser within such Purchaser Group.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.

 

I-10



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to the Agreement.

“Information Package” means a report, in substantially the form of Annex A to
the Agreement, furnished to the Administrator pursuant to the Agreement.

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U. S. Federal,
state or foreign law, including the Bankruptcy Code.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

“ISP98 Rules” has the meaning set forth in Section 1.12 of the Agreement.

“LC Bank” has the meaning set forth in the preamble to the Agreement.

“LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account as may be so designated
as such by the Administrator.

“LC Commitment” means, the “Commitment” of each LC Participant party hereto as
set forth under its name on the signature pages to the Agreement or as set forth
in any assignment agreement pursuant to which it became a party hereto.

“LC Participant” has the meaning set forth in the preamble to the Agreement.

“LC Participation Amount” shall mean, at any time, the then aggregate face
amount of the outstanding Letters of Credit.

“Letter of Credit” shall mean any stand-by letter of credit issued by the LC
Bank for the account of the Seller pursuant to the Agreement.

“Letter of Credit Application” has the meaning set forth in Section 1.12 of the
Agreement.

“Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Banks under each Liquidity Agreement.

 

I-11



--------------------------------------------------------------------------------

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

“Lock-Box Account” means an account in the name of the Seller and maintained by
the Seller at a bank or other financial institution for the purpose of receiving
Collections, either by check deposit or wire or ACH transfer.

“Lock-Box Agreement” means an agreement, in form and substance satisfactory to
the Administrator, among the Seller, the Servicer, the Administrator, and a
Lock-Box Bank.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Loss Reserve” means, on any date, an amount equal to: (a) the sum of Capital
plus the LC Participation Amount at the close of business of the Seller on such
date multiplied by (b)(i) the Loss Reserve Percentage on such date divided by
(ii) 100% minus the Loss Reserve Percentage on such date.

“Loss Reserve Percentage” means, on any date, the following expressed as a
percentage (as opposed to a fraction):

(2.0) *(ADR) * (ACS)

Net Receivables Pool Balance

As used herein:

“ADR” means the highest average of the Default Ratios for any three consecutive
calendar months during the twelve most recent calendar months times,

“ACS” means the aggregate credit sales made by the Originators (or Receivables
of such Originators otherwise created) during the six most recent calendar
months.

“Majority LC Participants” shall mean LC Participants whose Pro Rata Shares
aggregate 51% or more.

“Majority Purchaser Agents” means, at any time, the Purchaser Agents whose Group
Commitments aggregate 2/3rds or more of the aggregate of the Group Commitments
of all Purchaser Groups; provided, however, that so long as any Purchaser
Group’s Group Commitment is greater than 50% of the aggregate Group Commitments,
then “Majority Purchaser Agents” shall mean a minimum of two Purchaser Agents
whose Group Commitments aggregate more than 50% of the aggregate Group
Commitments.

I-12



--------------------------------------------------------------------------------

“Market Street” means Market Street Funding LLC, a Delaware limited liability
company.

“Market Street Base Rate” means, for any day, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the higher of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by PNC in Pittsburgh, Pennsylvania as its “prime rate.” Such “prime
rate” is set by PNC based upon various factors, including PNC’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate, and

(b) 0.50% per annum above the latest Federal Funds Rate.

“Material Adverse Effect” means with respect to any event or circumstance, a
material adverse effect on:

(a) the assets, operations, business or financial condition of (i) the Seller,
or (ii) CONSOL Energy or its Subsidiaries,

(b) the ability of any of the Originators, the Servicer, any of the
SubServicers, or the Seller to perform its obligations under the Agreement or
any other Transaction Document to which it is a party,

(c) the validity or enforceability of the Agreement or any other Transaction
Document, or the validity, enforceability or collectibility of a material
portion of the Pool Receivables, or

(d) the status, perfection, enforceability or priority of the Administrator’s or
any Purchaser’s or the Seller’s interest in the Pool Assets.

“Minimum Dilution Reserve” means, on any date, an amount equal to the product of
(a) the sum of the Capital plus the LC Participation Amount at the close of
business of the Seller on such date multiplied by (b) (i) the Minimum Dilution
Reserve Percentage on such date, divided by (ii) 100% minus the Minimum Dilution
Reserve Percentage on such date.

“Minimum Dilution Reserve Percentage” means on any date, the following expressed
as a percentage (as opposed to a fraction): the product of (x) the Dilution
Horizon multiplied by (y) the average of the Dilution Ratios for the twelve most
recent calendar months.

“Monthly Settlement Date” means the twenty-third day of each calendar month (or
the next succeeding Business Day if such day is not a Business Day), beginning
May 23, 2007.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool minus (b) Excess
Concentration.

“Notes” means short-term promissory notes issued, or to be issued, by each
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

I-13



--------------------------------------------------------------------------------

“Originator” has the meaning set forth in the Sale Agreement.

“Originator Assignment Certificate” means the assignment by each Originator, in
substantially the form of Exhibit C to the Sale Agreement, evidencing Seller’s
ownership of the Receivables generated by the Originators, as the same may be
amended, supplemented, amended and restated, or otherwise modified from time to
time in accordance with the Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Paydown Notice” has the meaning set forth in Section 1.4(f)(i) of the
Agreement.

“Payment Date” has the meaning set forth in Section 2.1 of the Sale Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“PNC” has the meaning set forth in the preamble to the Agreement.

“Pool Assets” has the meaning set forth in Section 1.2(d) of the Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Capital” means with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser(or its successors or permitted assigns) by reference to a particular
interest rate basis. In addition, at any time when the Capital of the Purchased
Interest is not divided into two or more such portions, “Portion of Capital”
means 100% of the Capital.

“Pro Rata Share” shall mean, as to any LC Participant, a fraction, the numerator
of which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser in connection with such Conduit Purchaser’s Receivables securitization
program, (b) the issuance of one or more surety bonds in connection with such
Conduit Purchaser’s Receivables securitization program for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of the Purchased Interest (or portions thereof) and/or (d) the
making of loans and/or other extensions of credit to any Conduit Purchaser in
connection with such Conduit Purchaser’s Receivables-securitization program
contemplated in the Agreement, together with any letter of credit, surety bond
or other instrument issued thereunder (but excluding any discretionary advance
facility provided by the Administrator).

 

I-14



--------------------------------------------------------------------------------

“Program Support Provider” means and includes any Purchaser, any Liquidity
Provider and any other Person (other than any customer of the related Conduit
Purchaser) now or hereafter extending credit or having a commitment to extend
credit to or for the account of, or to make purchases from, any Conduit
Purchaser pursuant to any Program Support Agreement.

“Purchase Notice” has the meaning set forth in Section 1.2(a) of the Agreement.

“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Sale Agreement.

“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Sale Agreement.

“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Sale Agreement.

“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Sale Agreement.

“Purchase Facility” has the meaning set forth in Section 1.1 of the Sale
Agreement.

“Purchase Limit” means $150,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of the Agreement. References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the sum of the
then aggregate outstanding Capital plus the LC Participation Amount.

“Purchase Price” has the meaning set forth in Section 2.1 of the Sale Agreement.

“Purchase Report” has the meaning set forth in Section 2.1 of the Sale
Agreement.

“Purchased Interest” means, at any time, the undivided percentage ownership
interest of all Purchasers, collectively, in: (a) each and every Pool Receivable
now existing or hereafter arising, (b) all Related Security with respect to such
Pool Receivables and (c) all Collections with respect to, and other proceeds of,
such Pool Receivables and Related Security. Such undivided percentage interest
shall be computed as:

        Capital + LC Participation Amount + Total Reserves        

Net Receivables Pool Balance

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of the Agreement.

“Purchaser Agent” has the meaning set forth in the preamble to the Agreement.

“Purchaser Group” means, for each Conduit Purchaser, such Conduit Purchaser, its
related Purchaser Agent and, in the case of Market Street as a Conduit
Purchaser, the LC Bank, and in the case of each other Conduit Purchaser, the
related LC Participant in addition to itself and Purchaser Agent.

 

I-15



--------------------------------------------------------------------------------

“Purchasers” means each Conduit Purchaser, the LC Bank and each LC Participant.

“Purchasers’ Share” of any amount means such amount multiplied by the Purchased
Interest at the time of determination.

“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s Group
Commitment divided by the aggregate Group Commitments of all Purchaser Groups.

“Receivable” means any indebtedness and other obligations owed to the Seller (as
assignee of each Originator) or any Originator by, or any right of the Seller or
any Originator to payment from or on behalf of, an Obligor, whether constituting
an account, chattel paper, instrument or general intangible, arising in
connection with the sale of goods or the rendering of services by any
Originator, and includes the obligation to pay any finance charges, fees and
other charges with respect thereto. Indebtedness and other obligations arising
from any one transaction, including indebtedness and other obligations
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other obligations
arising from any other transaction.

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale Agreement prior to the Facility
Termination Date.

“Reimbursement Obligation” has the meaning set forth in Section 1.14 of the
Agreement.

“Reference Bank” means PNC.

“Related Rights” has the meaning set forth in Section 1.1 of the Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a) all of the Seller’s and each Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), relating to any sale giving rise to
such Receivable,

(b) all instruments and chattel paper that may evidence such Receivable,

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and

(d) all of the Seller’s and each Originator’s rights, interests and claims under
the Contracts and all guaranties, indemnities, insurance and other agreements
(including the related Contract) or arrangements of whatever character from time
to time supporting or securing payment of such Receivable or otherwise relating
to such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise.

“Required LC Participants” shall mean the LC Participants whose Pro Rata Shares
aggregate 66 2/3% or more.

“Restatement Date” means April 30, 2007.

 

I-16



--------------------------------------------------------------------------------

“Sale Agreement” means the Purchase and Sale Agreement, dated as of even date
herewith, between the Seller and the Originators, as such agreement may be
amended, restated, supplemented or otherwise modified from time to time.

“Seller” has the meaning set forth in the preamble to the Agreement.

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the Purchasers’ Share.

“Servicer” has the meaning set forth in the preamble to the Agreement.

“Servicing Fee” shall mean the fee referred to in Section 4.6 of the Agreement.

“Servicing Fee Rate” shall mean the rate referred to in Section 4.6 of the
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date, each day
selected from time to time by the Administrator (it being understood that the
Administrator may select such Settlement Date to occur as frequently as daily),
or, in the absence of such selection, the Monthly Settlement Date.

“Settlement Period” means: (a) before the Facility Termination Date:
(i) initially the period commencing on the date of the initial purchase pursuant
to Section 1.2 of the Agreement (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date, and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date, and (b) on and after the Facility Termination Date: such period
(including a period of one day) as shall be selected from time to time by the
Administrator or, in the absence of any such selection, each period of 30 days
from the last day of the preceding Settlement Period.

“Solvent” means, with respect to any Person at any time, a condition under
which:

(i) the fair value and present fair saleable value of such Person’s total assets
is, on the date of determination, greater than such Person’s total liabilities
(including contingent and unliquidated liabilities) at such time;

(ii) the fair value and present fair saleable value of such Person’s assets is
greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);

(iii) such Person is and shall continue to be able to pay all of its liabilities
as such liabilities mature; and

(iv) such Person does not have unreasonably small capital with which to engage
in its current and in its anticipated business.

For purposes of this definition:

(A) the amount of a Person’s contingent or unliquidated liabilities at any time
shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;

 

I-17



--------------------------------------------------------------------------------

(B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;

(C) the “regular market value” of an asset shall be the amount which a capable
and diligent business person could obtain for such asset from an interested
buyer who is willing to Purchase such asset under ordinary selling conditions;
and

(D) the “present fair saleable value” of an asset means the amount which can be
obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.

“Special Obligor” means Ontario Power Generation, Inc., for so long as such
corporation has debt securities which are rated by Standard & Poor’s and its
debt securities are not rated by Moody’s.

“Spike Factor” means, for any calendar month, (a) the positive difference, if
any, between: (i) the highest Dilution Ratio for any one calendar month during
the twelve most recent calendar months and (ii) the arithmetic average of the
Dilution Ratios for such twelve months times (b) (i) the highest Dilution Ratio
for any one calendar month during the twelve most recent calendar months divided
by (ii) the arithmetic average of the Dilution Ratios for such twelve months.

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

“Termination Fee” means, for any Settlement Period during which a Termination
Day occurs, with respect to any Purchaser, the amount, if any, by which: (a) the
additional Discount (calculated without taking into account any Termination Fee
or any shortened duration of such Settlement Period pursuant to the definition
thereof) that would have accrued during such Settlement Period on the reductions
of Capital relating to such Settlement Period had such reductions not been made,
exceeds (b) the income, if any, received by the Purchasers from investing the
proceeds of such reductions of Capital, as determined by the Administrator,
which determination shall be binding and conclusive for all purposes, absent
manifest error.

 

I-18



--------------------------------------------------------------------------------

“Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus
(b) the greater of (i) the sum of the Loss Reserve plus the Dilution Reserve or
(ii) the Minimum Dilution Reserve plus the Concentration Reserve.

“Transaction Documents” means the Agreement, the Lock-Box Agreements, the Fee
Letters, the Sale Agreement, the CONSOL Guaranty, and all other certificates,
instruments, UCC financing statements, reports, notices, agreements and
documents executed or delivered under or in connection with the Agreement, in
each case as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“UCP 500” has the meaning set forth in Section 1.12 of the Agreement.

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

“Yield Reserve” means, on any date, an amount equal to: (a) the sum of the
Capital plus the LC Participation Amount at the close of business of the Seller
on such date multiplied by (b)(i) the Yield Reserve Percentage on such date
divided by (ii) 100% minus the Yield Reserve Percentage on such date.

“Yield Reserve Percentage” means at any time:

(BR+SFR) x l.5 x DSO

360

where:

 

BR =    the Base Rate computed for the most recent Settlement Period, DSO =   
Days’ Sales Outstanding, and SFR =    the Servicing Fee Rate

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

 

I-19



--------------------------------------------------------------------------------

EXHIBIT II

CONDITIONS OF PURCHASES

1. Conditions Precedent to Effectiveness of Amendment and Restatement of
Original Agreement. The effectiveness of this Agreement is subject to the
following conditions precedent that the Administrator shall have received on or
before the Restatement Date, each in form and substance (including the date
thereof) satisfactory to the Administrator:

(a) A counterpart of the Agreement and the other Transaction Documents duly
executed by the parties thereto.

(b) Certified copies of: (i) the resolutions of the Board of Directors or
members or managers, as applicable, of each of the Seller, CONSOL Energy and
each Originator authorizing the execution, delivery and performance by the
Seller, CONSOL Energy and each Originator, as the case may be, of the Agreement
and the other Transaction Documents to which it is a party; (ii) all documents
evidencing other necessary corporate or organizational action and governmental
approvals, if any, with respect to the Agreement and the other Transaction
Documents and (iii) the certificate of incorporation or articles of organization
and by-laws or limited liability company agreement, as applicable, of the
Seller, CONSOL Energy and each Originator.

(c) A certificate of the Secretary or Assistant Secretary of the Seller, each
Originator and CONSOL Energy certifying the names and true signatures of its
officers who are authorized to sign the Agreement and the other Transaction
Documents. Until the Administrator receives a subsequent incumbency certificate
from the Seller, any Originator, or CONSOL Energy, as the case may be, the
Administrator shall be entitled to rely on the last such certificate delivered
to it by the Seller, such Originator, or CONSOL Energy, as the case may be.

(d) Completed UCC search reports, dated on or shortly before the Restatement
Date, listing the financing statements filed in all applicable jurisdictions
that name the Originators or the Seller as debtor, as the Administrator may
request, showing no Adverse Claims on any Pool Assets, other than those UCC
search reports identified in Section 4(a) of Exhibit IV.

(e) Favorable opinions, in form and substance reasonably satisfactory to the
Administrator, of Morgan, Lewis & Bockius LLP, counsel for the Seller, CONSOL
Energy, the Originators, and the Servicer.

(f) Satisfactory results of a review, field examination and audit (performed by
representatives of the Administrator or by third parties at the direction of the
Administrator) of the Servicer’s collection, operating and reporting systems,
the Credit and Collection Policy of the Originators, historical receivables data
and accounts, including satisfactory results of a review of the Servicer’s
operating location(s) and satisfactory review and approval of the Eligible
Receivables in existence on the date of the initial purchase under the
Agreement.

(g) Evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by the Fee Letters), costs and expenses to the extent then
due and payable on the date thereof, including any such costs, fees and expenses
arising under or referenced in Section 6.4 of the Agreement and the Fee Letters.

 

II-1



--------------------------------------------------------------------------------

(h) The Fee Letters duly executed by the Seller and the Servicer and the other
parties thereto.

(i) Good standing certificates with respect to each of the Seller, CONSOL
Energy, each Originator, and the Servicer issued by the Secretary of State (or
similar official) of the state of each such Person’s organization or formation.

(j) Each Liquidity Agreement and all other Transaction Documents duly executed
by the parties thereto including the lenders participating in such Liquidity
Agreement.

(k) All information with respect to the Receivables as the Administrator or the
Conduit Purchasers may reasonably request.

(l) Such other approvals, opinions or documents as the Administrator or the
Conduit Purchasers may reasonably request.

2. Conditions Precedent to All Funded Purchases, Issuances of Letters of Credit
and Reinvestments. Each Funded Purchase, including the initial Funded Purchase,
and the Issuance of any Letters of Credit and each reinvestment shall be subject
to the further conditions precedent that:

(a) in the case of each Funded Purchase and the issuance of any Letters of
Credit, the Servicer shall have delivered to the Administrator and each
Purchaser Agent on or before such purchase or issuance, as the case may be, in
form and substance satisfactory to the Administrator, a completed pro forma
Information Package to reflect the level of Capital, the LC Participation Amount
and related reserves and the calculation of the Purchased Interest after such
subsequent purchase or issuance, as the case may be, and a completed Purchase
Notice in the form of Annex B; and

(b) on the date of such Funded Purchase, issuance or reinvestment the following
statements shall be true (and acceptance of the proceeds of such Funded
Purchase, issuance or reinvestment shall be deemed a representation and warranty
by the Seller that such statements are then true):

(i) the representations and warranties contained in Exhibit III to the Agreement
are true and correct in all material respects on and as of the date of such
Funded Purchase, issuance or reinvestment as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such Funded
Purchase, issuance or reinvestment, that constitutes a Termination Event or an
Unmatured Termination Event; and

(iii) the sum of the Capital plus the LC Participation Amount, after giving
effect to any such Funded Purchase, issuance or reinvestment, as the case may
be, shall not exceed the Purchase Limit.

 

II-2



--------------------------------------------------------------------------------

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

1. Representations and Warranties of the Seller. The Seller represents and
warrants as follows:

(a) The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Material Adverse Effect.

(b) The execution, delivery and performance by the Seller of the Agreement and
the other Transaction Documents to which it is a party, including its use of the
proceeds of purchases and reinvestments: (i) are within its organizational
powers; (ii) have been duly authorized by all necessary organizational action;
(iii) do not contravene or result in a default under or conflict with: (A) its
certificate of incorporation, formation, limited liability company agreement or
any other organizational document of the Seller, (B) any law, rule or regulation
applicable to it, (C) any indenture, loan agreement, mortgage, deed of trust or
other material agreement or instrument to which it is a party or by which it is
bound, or (D) any order, writ, judgment, award, injunction or decree binding on
or affecting it or any of its property; and (iv) do not result in or require the
creation of any Adverse Claim upon or with respect to any of its properties. The
Agreement and the other Transaction Documents to which it is a party have been
duly executed and delivered by the Seller.

(c) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for its due
execution, delivery and performance by the Seller of its obligations under the
Agreement or any other Transaction Document to which it is a party, other than
the Uniform Commercial Code filings referred to in Exhibit II to the Agreement,
all of which shall have been filed on or before the date of the first purchase
hereunder.

(d) Each of the Agreement and the other Transaction Documents to which the
Seller is a party constitutes (assuming due authorization and execution by the
other parties thereto) its legal, valid and binding obligation enforceable
against the Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws from
time to time in effect affecting the enforcement of creditors’ rights generally
and by general principles of equity, regardless of whether such enforceability
is considered in a proceeding in equity or at law.

(e) There is no pending or, to Seller’s knowledge, threatened action or
proceeding affecting Seller or any of its properties before any Governmental
Authority or arbitrator.

(f) No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

 

III-1



--------------------------------------------------------------------------------

(g) The Seller is the legal and beneficial owner of, and has good and marketable
title to, the Pool Receivables, the Lock-Box Accounts (and related lock-boxes)
and Related Security, free and clear of any Adverse Claim. Upon each purchase or
reinvestment, the Administrator or the Purchasers shall acquire pro rata valid
and enforceable perfected undivided percentage ownership or security interests,
to the extent of each Purchaser’s percentage interest of the Purchased Interest,
in each Pool Receivable then existing or thereafter arising and in the Related
Security, Collections and other proceeds with respect thereto, free and clear of
any Adverse Claim. The Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in favor of the Administrator in the
Pool Assets and the Lock-Box Accounts (and related lock-boxes), which security
interest is prior to all Adverse Claims, and is enforceable as such against
creditors of and purchases from the Seller. The Pool Assets constitute
“accounts”, “general intangibles” or “tangible chattel paper” within the meaning
of the applicable UCC. Each Lock-Box Account constitutes a “deposit account”
within the meaning of the applicable UCC. The Seller has caused or will have
caused, within ten (10) days, the filing of all appropriate UCC financing
statements in the proper filing offices in the appropriate jurisdictions under
applicable laws in order to perfect the security interest in the Pool Assets and
the Lock-Box Accounts (and related lock-boxes) granted to the Administrator
hereunder. Other than the security interest granted to the Administrator
pursuant to this Agreement, Seller has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Pool Assets or the
Lock-Box Accounts (and related lock-boxes). Seller has not authorized the filing
of and is not aware of any UCC financing statements against Seller that include
a description of collateral covering the Pool Assets, other than any UCC
financing statement relating to the security interest granted to the
Administrator hereunder or in connection with the Original Agreement or that has
been terminated. Seller is not aware of any judgment, ERISA or tax lien filings
against the Seller. With respect to any Pool Receivable that constitutes
“tangible chattel paper”, the Servicer is in possession of the original copies
of the tangible chattel paper that constitutes or evidences such Pool
Receivables, and the Seller has filed or has caused to be filed within ten
(10) days after the date hereof the financing statements described in this
section above, each of which will contain a statement that “A purchase of or a
grant of a security interest in any property described in this financing
statement will violate the rights of the Purchasers.” The Pool Receivables to
the extent they are evidenced by “tangible chattel paper” do not have any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Seller or the Purchasers.

(h) Each Information Package (if prepared by the Seller or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Seller or an Affiliate), exhibit, financial statement, document, book,
record or report furnished or to be furnished at any time by or on behalf of the
Seller to the Administrator in connection with the Agreement or any other
Transaction Document to which it is a party is or will be complete and accurate
in all material respects as of its date or (except as otherwise disclosed to the
Administrator at such time) as of the date so furnished,

(i) The Seller’s principal place of business, chief executive office and state
of formation (as such terms are used in the UCC) and the office where it keeps
its records concerning the Receivables are located at the address referred to in
Sections l(b) and 2(b) of Exhibit IV to the Agreement.

 

III-2



--------------------------------------------------------------------------------

(j) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified in
Schedule II to the Agreement (or at such other Lock-Box Banks and/or with such
other Lock-Box Accounts as have been notified to the Administrator in accordance
with the Agreement) and all Lock-Box Accounts are subject to Lock-Box
Agreements. With respect to all Lock-Box Accounts (and related lock-boxes), the
Seller has delivered to the Administrator a fully executed Lock-Box Agreement
pursuant to which the applicable Lock-Box Bank has agreed, following the
occurrence and continuation of a Termination Event, to comply with all
instructions given by the Administrator with respect to all funds on deposit in
such Lock-Box Account (and all funds sent to the respective lock-box), without
further consent by the Seller or the Servicer. None of the Lock-Box Accounts
(and the related lock-boxes) are in the name of any Person other than the
Seller, the Administrator or the Purchasers. The Seller has not consented to any
Lock-Box Bank’s complying with instructions of any person other than the
Administrator.

(k) The Seller is not in violation of any order of any court, arbitrator or
Governmental Authority.

(l) Neither the Seller nor any of its Affiliates has any direct or indirect
ownership or other financial interest in any Conduit Purchaser.

(m) No proceeds of any purchase or reinvestment will be used for any purpose
that violates any applicable law, rule or regulation, including Regulations T, U
or X of the Federal Reserve Board.

(n) Each Pool Receivable included as an Eligible Receivable in the calculation
of the Net Receivables Pool Balance is an Eligible Receivable.

(o) No event has occurred and is continuing, or would result from a purchase in
respect of, or reinvestment in respect of, the Purchased Interest or from the
application of the proceeds therefrom, that constitutes a Termination Event or
an Unmatured Termination Event.

(p) The Seller has accounted for each sale of undivided percentage ownership
interests in Receivables in its books and financial statements as sales,
consistent with generally accepted accounting principles.

(q) The Seller has complied in all material respects with the Credit and
Collection Policy of the Originators with regard to each Receivable originated
by the Originators.

(r) The Seller has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.

(s) The Seller’s complete organizational name is set forth in the preamble to
the Agreement, and it does not use and has not during the last six years used
any other organizational name, trade name, doing-business name or fictitious
name, except as set forth on Schedule II to the Agreement and except for names
first used after the date of the Agreement and set forth in a notice delivered
to the Administrator pursuant to Section 1(1)(iv) of Exhibit IV to the
Agreement.

 

III-3



--------------------------------------------------------------------------------

(t) The Seller is not an “investment company,” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

2. Representations and Warranties of CONSOL Energy (including in its capacity as
the Servicer). CONSOL Energy, individually and in its capacity as the Servicer,
represents and warrants as follows:

(a) CONSOL Energy is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Material Adverse Effect.

(b) The execution, delivery and performance by CONSOL Energy of its obligations
under the Agreement and the other Transaction Documents to which it is a party,
including the Servicer’s use for the benefit of the Seller of the proceeds of
purchases and reinvestments: (i) are within its organizational powers; (ii) have
been duly authorized by all necessary organizational action; (iii) do not
contravene or result in a default under or conflict with: (A) its certificate of
incorporation, formation, limited liability company agreement or any other
organizational document of CONSOL Energy, (B) any law, rule or regulation
applicable to it, (C) any indenture, loan agreement, mortgage, deed of trust or
other material agreement or instrument to which it is a party or by which it is
bound, or (D) any order, writ, judgment, award, injunction or decree binding on
or affecting it or any of its property; and (iv) do not result in or require the
creation of any Adverse Claim upon or with respect to any of its properties. The
Agreement and the other Transaction Documents to which CONSOL Energy is a party
have been duly executed and delivered by CONSOL Energy.

(c) No authorization, approval or other action by, and no notice to or filing
with any Governmental Authority or other Person, is required for the due
execution, delivery and performance by CONSOL Energy of the Agreement or any
other Transaction Document to which it is a party.

(d) Each of the Agreement and the other Transaction Documents to which CONSOL
Energy is a party constitutes the legal, valid and binding obligation of CONSOL
Energy enforceable (assuming the due authorization and execution of the other
parties thereto) against CONSOL Energy in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e) The balance sheets of CONSOL Energy and its consolidated Subsidiaries as at
December 31, 2006, and the related statements of income and retained earnings
for the fiscal year then ended, copies of which have been furnished to the
Administrator, fairly present the financial condition of CONSOL Energy and its
consolidated Subsidiaries as at such date and the results of the operations of
CONSOL Energy and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied,
and since December 31, 2006, there has been no event or circumstances which have
had a Material Adverse Effect.

 

III-4



--------------------------------------------------------------------------------

(f) There is no pending or, to its best knowledge, threatened action or
proceeding affecting it or any of its Subsidiaries before any Governmental
Authority or arbitrator that could reasonably be expected to have a Material
Adverse Effect.

(g) No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934. No proceeds of any purchase or reinvestment
will be used for any purpose that violates any applicable law, rule or
regulation, including Regulations T, U or X of the Federal Reserve Board.

(h) Each Information Package (if prepared by CONSOL Energy or one of its
Affiliates, or to the extent that information contained therein is supplied by
CONSOL Energy or an Affiliate), exhibit, financial statement, document, book,
record or report furnished or to be furnished at any time by or on behalf of
CONSOL Energy to the Administrator in connection with the Agreement is or will
be complete and accurate in all material respects as of its date or (except as
otherwise disclosed to the Administrator at such time) as of the date so
furnished.

(i) The principal place of business, chief executive office and state of
formation (as such terms are used in the UCC) of CONSOL Energy and the office
where it keeps its records concerning the Receivables are located at the address
referred to in Section 2(b) of Exhibit IV to the Agreement.

(j) CONSOL Energy is not in violation of any order of any court, arbitrator or
Governmental Authority, which is reasonably likely to have a Material Adverse
Effect.

(k) Neither CONSOL Energy nor any of its Affiliates has any direct or indirect
ownership or other financial interest in any Conduit Purchaser.

(l) CONSOL Energy has complied in all material respects with the Credit and
Collection Policy of the Originators with regard to each Receivable originated
by the Originators.

(m) CONSOL Energy has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.

(n) CONSOL Energy is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

III-5



--------------------------------------------------------------------------------

EXHIBIT IV

COVENANTS

1. Covenants of the Seller. Until the latest of (i) the Facility Termination
Date, (ii) the date on which no Capital of or Discount in respect of the
Purchased Interest shall be outstanding, (iii) the date on which an amount equal
to 100% of the LC Participation Amount has been deposited in the LC Collateral
Account or all Letters of Credit have expired and (iv) the date all other
amounts owed by the Seller under the Agreement to the Purchasers, Purchaser
Agents, the Administrator and any other Indemnified Party or Affected Person
shall be paid in full:

(a) Compliance with Laws, Etc. The Seller shall comply in all material respects
with all applicable laws, rules, regulations and orders, and preserve and
maintain its organizational existence, rights, franchises, qualifications and
privileges, except to the extent that the failure so to comply with such laws,
rules, regulations or orders or the failure so to preserve and maintain such
rights, franchises, qualifications and privileges would not have a Material
Adverse Effect.

(b) Offices, Records and Books of Account, Etc. The Seller: (i) shall keep its
principal place of business, chief executive office and state of formation (as
such terms or similar terms are used in the UCC) and the office where it keeps
its records concerning the Receivables at the address of the Seller set forth on
Schedule IV or, pursuant to clause (1)(iv) below, at any other locations in
jurisdictions where all actions reasonably requested by the Administrator to
protect and perfect the interest of the Administrator in the Receivables and
related items (including the Pool Assets) have been taken and completed and
(ii) shall provide the Administrator with at least 30 days’ written notice
before making any change in the Seller’s name or making any other change in the
Seller’s identity or organizational structure (including a Change in Control)
that could render any UCC financing statement filed in connection with this
Agreement “seriously misleading” as such term (or similar term) is used in the
UCC; each notice to the Administrator pursuant to this sentence shall set forth
the applicable change and the effective date thereof. The Seller also will
maintain and implement (or cause the Servicer to maintain and implement)
administrative and operating procedures (including an ability to recreate
records evidencing Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Receivables (including records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable). Notwithstanding the above, in no event shall the Seller
have or maintain, or be a partner in any partnership that has or maintains, its
jurisdiction of organization, principal place of business or principal assets in
any of the states of Colorado, Kansas, New Mexico, Oklahoma, Utah or Wyoming.

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller shall (and shall cause the Servicer to), at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and timely and fully comply in all material respects with the
applicable Credit and Collection Policy with regard to each Receivable and the
related Contract.

 

IV-1



--------------------------------------------------------------------------------

(d) Ownership Interest, Etc. The Seller shall (and shall cause the Servicer to),
at its expense, take all action necessary or desirable to establish and maintain
a valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, in the Pool Receivables, the Related
Security and Collections with respect thereto, and a first priority perfected
security interest in the Pool Assets, in each case free and clear of any Adverse
Claim, in favor of the Administrator (on behalf of each Purchaser), including
taking such action to perfect, protect or more fully evidence the interest of
each Purchaser as a Purchaser, through the Administrator, may reasonably
request. The Seller shall from time to time and within the time limits
established by law prepare and present to the Administrator for the
Administrator’s authorization and approval all financing statements, amendments,
continuations or initial financing statements in lieu of a continuation
statement, or other filings necessary to continue, maintain and perfect the
Administrator’s security interest in the Pool Assets as a first-priority
interest. The Administrator’s approval of such filings shall authorize the
Seller to file such financing statements under the UCC without the signature of
the Seller or the Administrator where allowed by applicable law. Notwithstanding
anything else in the Transaction Documents to the contrary, neither the Seller,
the Servicer nor any other Person shall have any authority to file a
termination, partial termination, release or partial release or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements without the prior written consent of the Administrator.

(e) Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any or all of its right, title or interest in, to
or under any Pool Assets (including the Seller’s undivided interest in any
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent), or assign any
right to receive income in respect of any items contemplated by this paragraph.

(f) Extension or Amendment of Receivables. Except as provided in the Credit and
Collection Policy, the Seller shall not, and shall not permit the Servicer to,
extend the maturity or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract (which
term or condition relates to payments under, or the enforcement of, such
Contract).

(g) Change in Business or Credit and Collection Policy. The Seller shall not
make (or permit the Originator to make) any material change in the character of
its business or in any Credit and Collection Policy, or any change in any Credit
and Collection Policy that would have a Material Adverse Effect with respect to
the Receivables. The Seller shall not make (or permit the Originator to make)
any other change in any Credit and Collection Policy without giving 30 days’
prior written notice thereof to the Administrator.

(h) Audits. The Seller shall (and shall cause the Originators to), from time to
time during regular business hours as reasonably requested in advance (unless a
Termination Event or Unmatured Termination Event exists) by the Administrator,
permit the Administrator, or its agents or representatives: (i) to examine and
make copies of and abstracts from all books, records and documents (including
computer tapes and disks) in the possession or under the control of the Seller
(or the Originators) relating to Receivables and the Related Security,

 

IV-2



--------------------------------------------------------------------------------

including the related Contracts, (ii) to visit the offices and properties of the
Seller and each Originator for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to Receivables and the
Related Security or the Seller’s, CONSOL Energy’s or each Originator’s
performance under the Transaction Documents or under the Contracts with any of
the officers, employees, agents or contractors of the Seller, CONSOL Energy or
any Originator having knowledge of such matters and (iii) without limiting the
clauses (i) and (ii) above, to engage certified public accountants or other
auditors acceptable to the Seller and the Administrator to conduct, at the
Seller’s reasonable expense (such review shall not be at the Seller’s expense if
the Administrator has previously conducted a review within the current fiscal
year, unless a Termination Event has occurred and is continuing (in which case
such review shall be at the Seller’s expense)), a review of the Seller’s books
and records with respect to such Receivables.

(i) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Seller shall not, and shall not permit the Servicer or the
Originators to, add or terminate any bank as a Lock-Box Bank or any account as a
Lock-Box Account from those listed in Schedule II to the Agreement, or make any
change in its instructions to Obligors regarding payments to be made to the
Seller, the Originators, the Servicer or any Lock-Box Account (or related post
office box), unless the Administrator shall have consented thereto in writing
and the Administrator shall have received copies of all agreements and documents
(including Lock-Box Agreements) that it may request in connection therewith.

(j) Deposits to Lock-Box Accounts. The Seller shall (or shall cause the Servicer
to): (i) instruct all Obligors to make payments of all Receivables to one or
more Lock-Box Accounts or to post office boxes to which only Lock-Box Banks have
access (and shall instruct the Lock-Box Banks to cause all items and amounts
relating to such Receivables received in such post office boxes to be removed
and deposited into a Lock-Box Account on a daily basis), and (ii) deposit, or
cause to be deposited, any Collections received by it, the Servicer or the
Originators into Lock-Box Accounts not later than two Business Days after
receipt thereof. Each Lock-Box Account shall at all times be subject to a
Lock-Box Agreement. The Seller will not (and will not permit the Servicer to)
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to any Lock-Box Account cash or cash proceeds other than Collections.

(k) Identifying of Records. At its expense, the Seller shall: (i) identify (or
cause the Servicer to identify) its master data processing records relating to
Pool Receivables and related Contracts with a legend placed on a separate
“declaration page” which indicates that the Receivables associated with certain
company account numbers (which company account numbers shall be listed on such
“declaration page”) have been sold in accordance with the Agreement, and
(ii) cause each Originator so to identify its master data processing records
with a legend placed on a separate “declaration page” pursuant to the Sale
Agreement.

(l) Reporting Requirements. The Seller will provide to the Administrator (in
multiple copies, if requested by the Administrator) the following:

(i) as soon as available and in any event within 120 days after the end of each
fiscal year of the Seller, a copy of the annual report for such year for the
Seller, containing unaudited financial statements for such year certified as to
accuracy by the senior financial officer or treasurer of the Seller;

 

IV-3



--------------------------------------------------------------------------------

(ii) as soon as possible and in any event within five (5) Business Days after
becoming aware of the occurrence of each Termination Event or Unmatured
Termination Event, a statement of the senior financial officer or Treasurer of
the Seller setting forth details of such Termination Event or Unmatured
Termination Event and the action that the Seller has taken and proposes to take
with respect thereto;

(iii) promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service, the Pension Benefit Guaranty Corporation or the U. S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 400l(a)(3) of ERISA) to which the Seller or any of its Affiliates is or
was, within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition that
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such Affiliate;

(iv) at least thirty days before any change in the Seller’s name or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof;

(v) promptly after the Seller obtains knowledge thereof, notice of any:
(A) material litigation, investigation or proceeding that may exist at any time
between the Seller and any Person or (B) material litigation or proceeding
relating to any Transaction Document;

(vi) promptly after becoming aware of the occurrence thereof, notice of a
material adverse change in the business, operations, property or financial or
other condition of the Seller, the Servicer or any Originator; and

(viii) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller or any of its Affiliates as
the Administrator may from time to time reasonably request.

(m) Certain Agreements. Without the prior written consent of the Administrator,
the Seller will not (and will not permit the Originators to) amend, modify,
waive, revoke or terminate any Transaction Document to which it is a party or
any provision of Seller’s certificate of formation, limited liability company
agreement or other organizational document of the Seller.

(n) Restricted Payments.

(i) Except pursuant to clause (ii) below, the Seller will not: (A) purchase or
redeem any shares of its capital stock, (B) declare or pay any dividend or set
aside any funds for any such purpose, (C) prepay, purchase or redeem any Debt,
(D) lend or advance any funds or (E) repay any loans or advances to, for or from
any of its Affiliates (the amounts described in clauses (A) through (E) being
referred to as “Restricted Payments”).

 

IV-4



--------------------------------------------------------------------------------

(ii) Subject to the limitations set forth in clause (iii) below, the Seller may
make Restricted Payments so long as such Restricted Payments are made only in
one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Notes in accordance with their terms, and
(B) if no amounts are then outstanding under the Company Notes, the Seller may
declare and pay distributions.

(iii) The Seller may make Restricted Payments only out of the funds it receives
pursuant to Sections 1.4(b)(ii) and (iv) of the Agreement. Furthermore, the
Seller shall not pay, make or declare: (A) any distributions if, after giving
effect thereto, the Seller’s tangible net worth would be less than $10,000,000,
or (B) any Restricted Payment (including any dividend) if, after giving effect
thereto, any Termination Event or Unmatured Termination Event shall have
occurred and be continuing.

(o) Other Business. The Seller will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents; (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances) other than pursuant to
this Agreement or the Company Notes; or (iii) form any Subsidiary or make any
investments in any other Person; provided, however, that the Seller shall be
permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

(p) Use of Seller’s Share of Collections. The Seller shall apply the Seller’s
Share of Collections to make payments in the following order of priority:
(i) the payment of its expenses (including all obligations payable to the
Conduit Purchasers and the Administrator under the Agreement and under the Fee
Letters); (ii) the payment of accrued and unpaid interest on the Company Notes;
and (iii) other legal and valid organizational purposes.

(q) Tangible Net Worth. The Seller will not permit its tangible net worth, at
any time, to be less than $10,000,000.

2. Covenants of the Servicer and CONSOL Energy. Until the latest of (i) the
Facility Termination Date, (ii) the date on which no Capital of or Discount in
respect of the Purchased Interest shall be outstanding, (iii) the date on which
an amount equal to 100% of the LC Participation Amount has been deposited in the
LC Collateral Account or all Letters of Credit have expired and (iv) the date
all other amounts owed by the Seller under the Agreement to the Purchasers, the
Administrator and any other Indemnified Party or Affected Person shall be paid
in full:

(a) Compliance with Laws, Etc. The Servicer and, to the extent that it ceases to
be the Servicer, CONSOL Energy shall comply (and shall cause the Originators to
comply) in all material respects with all applicable laws, rules, regulations
and orders, and preserve and maintain its organizational existence, rights,
franchises, qualifications and privileges, except to the extent that the failure
so to comply with such laws, rules, regulations or orders or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges would not have a Material Adverse Effect.

 

IV-5



--------------------------------------------------------------------------------

(b) Offices, Records and Books of Account, Etc. The Servicer and, to the extent
that it ceases to be the Servicer, CONSOL Energy, shall keep (and shall cause
the Originators to keep) its principal place of business, chief executive office
and state of formation (as such terms or similar terms are used in the
applicable UCC) and the office where it keeps its records concerning the
Receivables at the address(es) set forth on Schedule IV or, upon at least 30
days’ prior written notice of a proposed change to the Administrator, at any
other locations in jurisdictions where all actions reasonably requested by the
Administrator to protect and perfect the interest of the Administrator and the
Purchasers in the Receivables and related items (including the Pool Assets) have
been taken and completed. The Servicer and, to the extent that it ceases to be
the Servicer, CONSOL Energy, also will (and will cause the Originators to)
maintain and implement administrative and operating procedures (including an
ability to recreate records evidencing Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Receivables
(including records adequate to permit the daily identification of each
Receivable and all Collections of and adjustments to each existing Receivable).

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Servicer and, to the extent that it ceases to be the Servicer, CONSOL
Energy, shall (and shall cause the Originators to), at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Receivable and the related
Contract.

(d) Extension or Amendment of Receivables. Except as provided in the Credit and
Collection Policy, the Servicer and, to the extent that it ceases to be the
Servicer, CONSOL Energy, shall not extend (and shall not permit the Originators
to extend), the maturity or adjust the Outstanding Balance or otherwise modify
the terms of any Pool Receivable in any material respect, or amend, modify or
waive, in any material respect, any term or condition of any related Contract
(which term or condition relates to payments under, or the enforcement of, such
Contract).

(e) Change in Business or Credit and Collection Policy. The Servicer and, to the
extent that it ceases to be the Servicer, CONSOL Energy, shall not make (and
shall not permit the Originators to make) any material change without the
consent of the Administrator in its business or in any Credit and Collection
Policy, or any change in any Credit and Collection Policy that would have a
Material Adverse Effect. The Servicer and, to the extent that it ceases to be
the Servicer, CONSOL Energy, shall not make (and shall not permit the
Originators to make) any other change in any Credit and Collection Policy
without giving prior written notice thereof to the Administrator.

(f) Audits. The Servicer and, to the extent that it ceases to be the Servicer,
CONSOL Energy, shall (and shall cause the Originators to), from time to time
during regular business hours as reasonably requested in advance (unless a
Termination Event or Unmatured

 

IV-6



--------------------------------------------------------------------------------

Termination Event exists) by the Administrator, permit the Administrator, or its
agents or representatives: (i) to examine and make copies of and abstracts from
all books, records and documents (including computer tapes and disks) in its
possession or under its control relating to Receivables and the Related
Security, including the related Contracts; (ii) to visit its offices and
properties for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Receivables and the Related
Security or its performance hereunder or under the Contracts with any of its
officers, employees, agents or contractors having knowledge of such matters and
(iii), without limiting the clauses (i) and (ii) above, to engage certified
public accountants or other auditors acceptable to the Servicer and the
Administrator to conduct, at the Servicer’s reasonable expense (such review
shall not be at the Servicer’s expense if the Administrator has previously
conducted a review within the current fiscal year unless a Termination Event has
occurred and is continuing (in which case such review shall be at the Seller’s
expense)), a review of the Servicer’s books and records with respect to such
Receivables.

(g) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Servicer and, to the extent that it ceases to be the Servicer,
CONSOL Energy, shall not (and shall not permit the Originators to) add or
terminate any bank as a Lock-Box Bank or any account as a Lock-Box Account from
those listed in Schedule II to the Agreement, or make any change in its
instructions to Obligors regarding payments to be made to the Servicer or any
Lock-Box Account (or related post office box), unless the Administrator shall
have consented thereto in writing and the Administrator shall have received
copies of all agreements and documents (including Lock-Box Agreements) that it
may request in connection therewith.

(h) Deposits to Lock-Box Accounts. The Servicer shall: (i) instruct all Obligors
to make payments of all Receivables to one or more Lock-Box Accounts or to post
office boxes to which only Lock-Box Banks have access (and shall instruct the
Lock-Box Banks to cause all items and amounts relating to such Receivables
received in such post office boxes to be removed and deposited into a Lock-Box
Account on a daily basis); and (ii) deposit, or cause to be deposited, any
Collections received by it into Lock-Box Accounts not later than one Business
Day after receipt thereof. Each Lock-Box Account shall at all times be subject
to a Lock-Box Agreement.

(i) Preservation of Security Interest. The Servicer shall (and shall cause the
Seller to) take any and all action as the Administrator may require to preserve
and maintain the perfection and priority of the security interest of the
Administrator in the Pool Assets pursuant to this Agreement.

(j) Identifying of Records. At its expense, the Servicer shall identify its
master data processing records relating to Pool Receivables and related
Contracts with a legend placed on a separate “declaration page” which indicates
that the Receivables associated with certain company account numbers (which
company account numbers shall be listed on such “declaration page”) have been
sold in accordance with the Agreement.

(k) Reporting Requirements. CONSOL Energy shall provide to the Administrator (in
multiple copies, if requested by the Administrator) the following:

(i) as soon as available and in any event within 60 days after the end of the
first three quarters of each fiscal year of CONSOL Energy, balance sheets of
CONSOL Energy and the consolidated Subsidiaries of CONSOL Energy as of the end
of such quarter and statements of income, retained earnings and cash flow of
CONSOL Energy and consolidated Subsidiaries of CONSOL Energy for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the senior financial officer or treasurer of such
Person;

 

IV-7



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of CONSOL Energy, a copy of the annual report for such year for
CONSOL Energy and its consolidated Subsidiaries, containing financial statements
for such year audited by independent certified public accountants of nationally
recognized standing;

(iii) together with the financial statements required in (i) and (ii) above, a
compliance certificate in substantially the form of Annex D signed by the senior
financial officer or treasurer of the Seller or CONSOL Energy, or such other
Person as may be acceptable to the Administrator;

(iv) as to the Servicer only, as soon as available and in any event not later
than two (2) Business Days prior to the Monthly Settlement Date, an Information
Package as of the most recently completed calendar month or, if in the opinion
of the Administrator reasonable grounds for insecurity exist with respect to the
collectibility of the Pool Receivables or with respect to the Seller or
Servicer’s performance or ability to perform its obligations under the
Agreement, within six Business Days of a request by the Administrator,
supplemental interim information relating to the Receivables to the extent that
such information is reasonably obtainable for such periods as is specified by
the Administrator (but in no event more frequently than weekly);

(v) as soon as possible and in any event within five Business days after
becoming aware of the occurrence of each Termination Event or Unmatured
Termination Event, a statement of the chief financial officer of CONSOL Energy
setting forth details of such Termination Event or Unmatured Termination Event
and the action that such Person has taken and proposes to take with respect
thereto;

(vi) promptly after the sending or filing thereof, copies of all reports that
CONSOL Energy sends to any of its security holders, and copies of all reports
and registration statements that CONSOL Energy or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
provided, that any filings with the Securities and Exchange Commission that have
been granted “confidential” treatment shall be provided promptly after such
filings have become publicly available;

(vii) promptly after the filing or receiving thereof notice of and, upon the
request of the Administrator, copies of all reports and notices that CONSOL
Energy or any Affiliate of CONSOL Energy files under ERISA with the Internal
Revenue Service, the Pension Benefit Guaranty Corporation or the U. S.
Department of Labor or that such Person or any of its Affiliates receives from
any of the foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which such

 

IV-8



--------------------------------------------------------------------------------

Person or any Affiliate of CONSOL Energy is or was, within the preceding five
years, a contributing employer, in each case in respect of the assessment of
withdrawal liability or an event or condition that could, in the aggregate,
result in the imposition of material liability on CONSOL Energy and/or any such
Affiliate;

(viii) at least thirty days before any change in CONSOL Energy’s or any
Originator’s name or any other change requiring the amendment of UCC financing
statements, a notice setting forth such changes and the effective date thereof;

(ix) promptly after CONSOL Energy obtains knowledge thereof, notice of any:
(A) litigation, investigation or proceeding which is reasonably expected to
result in liability to CONSOL Energy or its Subsidiaries that may exist at any
time between CONSOL Energy or any of its Subsidiaries and any Governmental
Authority that, if not cured or if adversely determined, as the case may be,
would have a Material Adverse Effect; (B) litigation or proceeding adversely
affecting such Person or any of its Subsidiaries in which the amount involved is
$10,000,000 or more and not covered by insurance or in which injunctive or
similar relief is sought; or (C) litigation or proceeding relating to any
Transaction Document;

(x) promptly after becoming aware of the occurrence thereof, notice of a
material adverse change in the business, operations, property or financial or
other condition of CONSOL Energy or any of its Subsidiaries;

(xi) the occurrence of a default or any event of default under any other
financing arrangement evidencing $25,000,000 or more of indebtedness pursuant to
which CONSOL Energy or any Originator is a debtor or an obligor; and

(xii) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of CONSOL Energy or any of its Affiliates as
the Administrator may from time to time reasonably request.

All reports required to be delivered pursuant to clauses (i), (ii) or (vi) shall
be deemed to have been delivered on the date on which the senior financial
officer or treasurer of CONSOL Energy notifies the Administrator that such
report is posted on the SEC’s website at www.sec.gov (notice of the financial
statements to be delivered under clauses (i) and (ii) may be contained in the
compliance certificate referred to in clause (iii) above) and such posting shall
be deemed to satisfy the reporting requirements of clauses (i), (ii), and (vi),
provided that CONSOL Energy shall provide a paper of the certification set forth
in paragraph (i).

3. Separate Existence. Each of the Seller and CONSOL Energy hereby acknowledges
that the Purchasers, the Conduit Purchasers and the Administrator are entering
into the transactions contemplated by this Agreement and the other Transaction
Documents in reliance upon the Seller’s identity as a legal entity separate from
CONSOL Energy and its Affiliates. Therefore, from and after the date hereof,
each of the Seller and CONSOL Energy shall take all steps specifically required
by the Agreement or reasonably required by the Administrator to continue the
Seller’s identity as a separate legal entity and to make it apparent to third
Persons that the Seller is an entity with assets and liabilities distinct from
those of

 

IV-9



--------------------------------------------------------------------------------

CONSOL Energy and any other Person, and is not a division of CONSOL Energy, its
Affiliates or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
each of the Seller and CONSOL Energy shall take such actions as shall be
required in order that:

(a) The Seller will be a limited purpose corporation whose primary activities
are restricted in its certificate of incorporation to: (i) purchasing or
otherwise acquiring from the Originators (or their Affiliates), owning, holding,
granting security interests or selling interests in Pool Assets (or other
receivables originated by the Originators or their Affiliates, and certain
related assets), (ii) entering into agreements for the selling and servicing of
the Receivables Pool (or other receivables pools originated by the Originators
or their Affiliates), and (iii) conducting such other activities as it deems
necessary or appropriate to carry out its primary activities;

(b) The Seller shall not engage in any business or activity, or incur any
indebtedness or liability, other than as expressly permitted by the Transaction
Documents;

(c) Not less than one member of the Seller’s Directors (the “Independent
Director”) shall be an individual who is not a direct, indirect or beneficial
stockholder, officer, director, employee, affiliate, associate or supplier of
CONSOL Energy or any of its Affiliates. The certificate of incorporation of the
Seller shall provide that: (i) the Seller’s Board of Directors shall not
approve, or take any other action to cause the filing of, a voluntary bankruptcy
petition with respect to the Seller unless the Independent Director shall
approve the taking of such action in writing before the taking of such action,
and (ii) such provision cannot be amended without the prior written consent of
the Independent Director;

(d) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, CONSOL Energy or any Affiliate thereof;

(e) Any employee, consultant or agent of the Seller will be compensated from the
Seller’s funds for services provided to the Seller. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;

(f) The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant hereto. The Seller will not
incur any material indirect or overhead expenses for items shared with CONSOL
Energy (or any other Affiliate thereof) that are not reflected in the Servicing
Fee. To the extent, if any, that the Seller (or any Affiliate thereof) shares
items of expenses not reflected in the Servicing Fee or the manager’s fee, such
as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered; it being understood that CONSOL Energy shall
pay all expenses relating to the preparation, negotiation, execution and
delivery of the Transaction Documents, including legal, agency and other fees;

 

IV-10



--------------------------------------------------------------------------------

(g) The Seller’s operating expenses will not be paid by CONSOL Energy or any
other Affiliate thereof;

(h) All of the Seller’s business correspondence and other communications shall
be conducted in the Seller’s own name and on its own separate stationery;

(i) The Seller’s books and records will be maintained separately from those of
CONSOL Energy and any other Affiliate thereof;

(j) All financial statements of CONSOL Energy or any Affiliate thereof that are
consolidated to include Seller will contain detailed notes clearly stating that:
(i) a special purpose corporation exists as a Subsidiary of CONSOL Energy, and
(ii) the Originators have sold receivables and other related assets to such
special purpose Subsidiary that, in turn, has sold undivided interests therein
to certain financial institutions and other entities;

(k) The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of CONSOL Energy or any Affiliate
thereof;

(l) The Seller will strictly observe organizational formalities in its dealings
with CONSOL Energy or any Affiliate thereof, and funds or other assets of the
Seller will not be commingled with those of CONSOL Energy or any Affiliate
thereof except as permitted by the Agreement in connection with servicing the
Pool Receivables. The Seller shall not maintain joint bank accounts or other
depository accounts to which CONSOL Energy or any Affiliate thereof has
independent access. The Seller is not named, and has not entered into any
agreement to be named, directly or indirectly, as a direct or contingent
beneficiary or loss payee on any insurance policy with respect to any loss
relating to the property of CONSOL Energy or any Subsidiary or other Affiliate
of CONSOL Energy. The Seller will pay to the appropriate Affiliate the marginal
increase or, in the absence of such increase, the market amount of its portion
of the premium payable with respect to any insurance policy that covers the
Seller and such Affiliate;

(m) The Seller will maintain arm’s-length relationships with CONSOL Energy (and
any Affiliate thereof). Any Person that renders or otherwise furnishes services
to the Seller will be compensated by the Seller at market rates for such
services it renders or otherwise furnishes to the Seller. Neither the Seller nor
CONSOL Energy will be or will hold itself out to be responsible for the debts of
the other or the decisions or actions respecting the daily business and affairs
of the other. The Seller and CONSOL Energy will immediately correct any known
misrepresentation with respect to the foregoing, and they will not operate or
purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity;

(n) CONSOL Energy shall not pay the salaries of Seller’s employees, if any;

(o) The Seller does not and will not hold itself responsible for the obligations
of any other Person, and shall not guarantee or become liable for the debts of
any other Person;

(p) The Seller will conduct its business in its own name and shall hold itself
out as a separate entity from any other Person;

 

IV-11



--------------------------------------------------------------------------------

(q) The Seller shall maintain a sufficient number of employees and adequate
capital in light of its contemplated business activities;

(r) The Seller shall not acquire the obligations or securities of any of its
shareholders; and

(s) The Seller shall not pledge its assets for the benefit of any other Person
or make any loans or advances to any other Person, except pursuant to the
Transaction Documents.

4. Additional Covenants. The Seller hereby covenants and agrees that it shall
cause to be delivered to the Administrator on or before May 9, 2007, in form and
substance reasonably satisfactory to the Administrator, each of the following:

(a) Completed UCC search reports, dated on or shortly before May 9, 2007,
listing the financing statements filed in all applicable local jurisdictions
that name the Originators or the Seller as debtor, as the Administrator may
request, showing no Adverse Claims on any Pool Assets.

(b) Favorable opinions, covering the UCC search reports identified in
Section 4(a) of this Exhibit IV, in form and substance reasonably satisfactory
to the Administrator, of Morgan, Lewis & Bockius LLP, counsel for the Seller,
CONSOL Energy, the Originators, and the Servicer.

 

IV-12



--------------------------------------------------------------------------------

EXHIBIT V

TERMINATION EVENTS

Each of the following shall be a “Termination Event”:

(a) (i) the Seller, CONSOL Energy, any Originator or the Servicer (if CONSOL
Energy or any of its Affiliates) shall fail to perform or observe any term,
covenant or agreement under the Agreement or any other Transaction Document and,
except as otherwise provided herein, such failure shall continue for thirty
calendar days after knowledge or notice thereof, (ii) the Seller or the Servicer
shall fail to make when due any payment or deposit to be made by it under the
Agreement and such failure shall continue unremedied for one Business Day or
(iii) CONSOL Energy shall resign as Servicer, and no successor Servicer
reasonably satisfactory, to the Administrator shall have been appointed;

(b) CONSOL Energy (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights pursuant to the Agreement that
CONSOL Energy (or such Affiliate) then has as Servicer;

(c) any representation or warranty made or deemed made by the Seller, CONSOL
Energy or Originator (or any of their respective officers) under or in
connection with the Agreement or any other Transaction Document, or any
information or report delivered by the Seller, CONSOL Energy or Originator or
the Servicer pursuant to the Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered and shall remain incorrect or untrue for thirty
calendar days after knowledge or notice thereof (if the warranty is of a type
that is capable of being cured);

(d) the Seller or the Servicer shall fail to deliver the Information Package
pursuant to the Agreement, and such failure shall remain unremedied for two
Business Days;

(e) the Agreement or any purchase or reinvestment pursuant to the Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable perfected undivided percentage
ownership or security interest to the extent of the Purchased Interest in each
Pool Receivable, the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Administrator with respect to such Pool Assets
shall cease to be, a valid and enforceable first priority perfected security
interest, free and clear of any Adverse Claim;

(f) the Seller, CONSOL Energy, or any Originator shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller,
CONSOL Energy, or any Originator seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted

 

V-1



--------------------------------------------------------------------------------

by it), either such proceeding shall remain undismissed or unstayed for a period
of 60 days, or any of the actions sought in such proceeding (including the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller, CONSOL Energy, or any Originator shall
take any corporate or organizational action to authorize any of the actions set
forth above in this paragraph;

(g) (i) the (A) Default Ratio shall exceed 5.0% or (B) the Delinquency Ratio
shall exceed 6.0% or (ii) the average for three consecutive calendar months of:
(A) the Default Ratio shall exceed 3.0%, (B) the Delinquency Ratio shall exceed
5.0% or (C) the Dilution Ratio shall exceed 3.0%;

(h) at any time the Days’ Sales Outstanding shall exceed 45 days;

(i) a Change in Control shall occur;

(j) at any time (i) the sum of (A) the Capital, plus the LC Participation
Amount, plus (B) the Total Reserves, exceeds (ii) the sum of (A) the Net
Receivables Pool Balance at such time plus (B) the Purchasers’ Share of the
amount of Collections then on deposit in the Lock-Box Accounts (other than
amounts set aside therein representing Discount and fees), and such circumstance
shall not have been cured within five Business Days after knowledge thereof by
the Seller, CONSOL Energy, the Servicer or any Originator; provided that each
month upon the due date for the Information Package, such parties shall be
deemed to have knowledge thereof (regardless of whether or not such parties had
such knowledge or whether or not the Information Package due to be delivered on
such date was delivered to the Administrator);

(k) (i) CONSOL Energy or any Originator shall fail to pay any principal of or
premium or interest on any of its Debt that is outstanding in a principal amount
of at least $25,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement, mortgage, indenture or instrument relating
to such Debt (and shall have not been waived); or (ii) any other event shall
occur or condition shall exist under any agreement, mortgage, indenture or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement, mortgage, indenture or
instrument (and shall have not been waived), if, in either case: (a) the effect
of such non-payment, event or condition is to give the applicable debtholders
the right (whether acted upon or not) to accelerate the maturity of such Debt,
or (b) any such Debt shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to repay, redeem, purchase or defease such
Debt shall be required to be made, in each case before the stated maturity
thereof; or

(l) either: (i) a contribution failure shall occur with respect to any Benefit
Plan sufficient to give rise to a lien under Section 302(f) of ERISA and such
failure is not cured and any related lien released within 30 days, (ii) the
Internal Revenue Service shall file a notice of lien asserting a claim or claims
pursuant to the Internal Revenue Code with regard to any of the assets of
(a) the Seller or (b) any Originator, CONSOL Energy or any ERISA Affiliate
(other

 

V-2



--------------------------------------------------------------------------------

than the Seller) in an amount in excess of $250,000 and such lien shall have
been filed and not released within 30 days, or (iii) the Pension Benefit
Guaranty Corporation shall, or shall indicate its intention in writing to the
Seller, any Originator, CONSOL Energy or any ERISA Affiliate to, either file a
notice of lien asserting a claim pursuant to ERISA with regard to any assets of
the Seller, any Originator, CONSOL Energy, or any ERISA Affiliate or terminate
any Benefit Plan that has unfunded benefit liabilities, or any steps shall have
been taken to terminate any Benefit Plan subject to Title IV of ERISA so as to
result in any material liability and such lien shall have been filed and not
released within 30 days.

 

V-3



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AND COLLECTION POLICY

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

Lock-Box Bank

   Lock-Box    Account    P.O. Box PNC Bank    643391    1017285895   
P.O.Box 643391
Pittsburgh, PA 15264-3391    532786    1017285895    P.O.Box 532786
Atlanta, GA 30353-2786

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

TRADE NAMES

 

Organizational Name

 

Trade Names / Fictitious Names

CONSOL Energy Inc.

Consol Energy Sales Company

CONSOL of Kentucky Inc.

Consol Pennsylvania Coal Company

Consolidation Coal Company

Island Creek Coal Company

Windsor Coal Company

McELROY COAL COMPANY

Keystone Coal Mining Corporation

Eighty-Four Mining Company

CNX Marine Terminals Inc. f/a/k/a Consolidation Coal Sales Company

 

Schedule III-1



--------------------------------------------------------------------------------

SCHEDULE IV

OFFICE LOCATIONS

The Principal Place of Business, Chief Executive Office and State of Formation
of the Seller is:

CNX Funding Corporation

300 Delaware Avenue

Suite 567

Wilmington, DE 19801

Delaware Corporation

The Seller maintains its master books and records relating to Receivables at:

CNX Funding Corporation

300 Delaware Avenue

Suite 567

Wilmington, DE 19801

The Principal Place of Business, Chief Executive Office and State of Formation
of the Servicer:

1800 Washington Road

Pittsburgh, PA 15241

Delaware Corporation

The Servicer maintains its master books and records relating to the Receivables
at:

1800 Washington Road

Pittsburgh, PA 15241

 

Schedule IV-1



--------------------------------------------------------------------------------

ANNEX A

FORM OF INFORMATION PACKAGE

 

Annex A-1



--------------------------------------------------------------------------------

ANNEX B

FORM OF PURCHASE NOTICE

                    , [200  ]

PNC Bank, National Association, as Administrator and a Purchaser Agent

One PNC Plaza, 26th Floor

249 Fifth Avenue

Pittsburgh, PA 15222-2707

The Bank of Nova Scotia, as a Purchaser Agent

One Liberty Plaza

New York, NY 10006

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 30, 2007 (as heretofore amended, supplemented or
otherwise modified, the “Receivables Purchase Agreement”), among CNX Funding
Corporation, as Seller, CONSOL Energy Inc., as Servicer, CONSOL Energy Sales
Company, CONSOL of Kentucky Inc., CONSOL Pennsylvania Coal Company,
Consolidation Coal Company, Island Creek Coal Company, Windsor Coal Company,
McElroy Coal Company, Keystone Coal Mining Corporation, Eighty-Four Mining
Company and CNX Marine Terminals, as the Sub-Servicers, the Conduit Purchasers
party thereto, the Purchaser Agents party thereto, PNC Bank, National
Association, as Administrator and as LC Bank and the LC Participants from time
to time party thereto. Capitalized terms used in this Purchase Notice and not
otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.

This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided variable
interest in a pool of receivables on                     , [200  ], for a
purchase price of $                         ($                         of which
represents the Capital funded by the Purchaser Group for which Market Street is
a member and $                         of which represents the Capital funded by
the Purchaser Group for which Liberty Street is a member). Subsequent to this
purchase, the aggregate outstanding Capital will be $                        .
Each Purchaser Group’s Share of such purchase and resulting aggregate Capital
and LC Participation Amount is set forth on a schedule attached hereto.

Seller hereby represents and warrants as of the date hereof, and as of the date
of purchase, as follows:

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are correct on and as of such dates as though
made on and as of such dates and shall be deemed to have been made on such
dates;

 

Annex B-1



--------------------------------------------------------------------------------

(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such purchase;

(iii) after giving effect to the purchase proposed hereby, the Purchased
Interest will not exceed 100% and the Capital plus the LC Participation Amount
will not exceed the Purchase Limit; and

(iv) the Facility Termination Date shall not have occurred.

 

Annex B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

CNX FUNDING CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

Annex B-3



--------------------------------------------------------------------------------

ANNEX C

FORM OF PAYDOWN NOTICE

                    ,         

PNC Bank, National Association, as Administrator and a Purchaser Agent

One PNC Plaza, 26th Floor

249 Fifth Avenue

Pittsburgh, PA 15222-2707

The Bank of Nova Scotia, as a Purchaser Agent

One Liberty Plaza

New York, NY 10006

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 30, 2007 (as heretofore amended, supplemented or
otherwise modified, the “Receivables Purchase Agreement”), among CNX Funding
Corporation, as Seller, CONSOL Energy Inc., as Servicer, CONSOL Energy Sales
Company, CONSOL of Kentucky Inc., CONSOL Pennsylvania Coal Company,
Consolidation Coal Company, Island Creek Coal Company, Windsor Coal Company,
McElroy Coal Company, Keystone Coal Mining Corporation, Eighty-Four Mining
Company and CNX Marine Terminals, as the Sub-Servicers, the Conduit Purchasers
party thereto, the Purchaser Agents party thereto, PNC Bank, National
Association, as Administrator and as the LC Bank and the LC Participants from
time to time party thereto. Capitalized terms used in this paydown notice and
not otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.

This letter constitutes a paydown notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Capital on
                    ,         1 by the application of $                        
($                         of which shall be applied to the Capital funded by
the Purchaser Group for which Market Street is a member and
$                         of which shall be applied to the Capital funded by the
Purchaser Group for which Liberty Street is a member) in cash to pay Capital and
Discount to accrue (until such cash can be used to pay commercial paper notes)
with respect to such Capital, together with all costs related to such reduction
of Capital. Subsequent to this paydown, the aggregate Capital will be
$                        . Each Purchaser Group’s Share of such reduction and
resulting aggregate Capital is set forth on a schedule attached hereto.

--------------------------------------------------------------------------------

1

Notice must be given at least two (2) Business Days’ prior to the requested
paydown date.

 

Annex C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written

 

CNX FUNDING CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

Annex C-2



--------------------------------------------------------------------------------

ANNEX D

to Receivables Purchase Agreement

FORM OF COMPLIANCE CERTIFICATE

To: PNC Bank, National Association, as Administrator

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Purchase Agreement, dated as of April 30, 2007 among CNX
Funding Corporation, as Seller (the “Seller”), CONSOL Energy Inc., as Servicer
(the “Servicer”), Consol Energy Sales Company, CONSOL of Kentucky Inc., Consol
Pennsylvania Coal Company, Consolidation Coal Company, Island Creek Coal
Company, Windsor Coal Company, McELROY COAL COMPANY, Keystone Coal Mining
Corporation, Eighty-Four Mining Company, and CNX Marine Terminals Inc., as the
Sub-Servicers, the Conduit Purchasers party thereto, the Purchaser Agents party
thereto, and PNC Bank, National Association (the “Administrator”) and as the LC
Bank and the various LC Participants from time to time party thereto (as
amended, supplemented or otherwise modified (the “Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
them in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                                          of the
Servicer.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
condition of Seller during the accounting period covered by the attached
financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 5 below.

4. Schedule I attached hereto sets forth (i) financial data and computations
evidencing the compliance with certain covenants of the Agreement (and the
Amended and Restated Credit Agreement), all of which data and computations are
true, complete and correct, and (ii) notice to the Administrator that the
financial statements of CONSOL Energy and its Subsidiaries for the period
referenced on Schedule I hereto are available on the SEC’s website.

5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

 

Annex D-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of             , 20    .

 

CNX FUNDING CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

Annex D-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance as of                     , 20     with Section(s)
                 of the Agreement. Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

This schedule relates to the month ended:                                 .

B. The financial statements of CONSOL Energy and its Subsidiaries for the period
ending on                     , 200  , are available on the SEC’s website.

C. The Leverage Ratio (as such term is defined in the Amended and Restated
Credit Agreement) for the period ending on                     . 200   is
        .



--------------------------------------------------------------------------------

ANNEX E

FORM OF LETTER OF CREDIT APPLICATION

                    , [200  ]

PNC Bank, National Association, as Administrator and a Purchaser Agent

One PNC Plaza, 26th Floor

249 Fifth Avenue

Pittsburgh, PA 15222-2707

The Bank of Nova Scotia, as a Purchaser Agent

One Liberty Plaza

New York, NY 10006

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of April 30, 2007 (as heretofore amended, supplemented or
otherwise modified, the “Receivables Purchase Agreement”), among CNX Funding
Corporation, as Seller, CONSOL Energy Inc., as Servicer, CONSOL Energy Sales
Company, CONSOL of Kentucky Inc., CONSOL Pennsylvania Coal Company,
Consolidation Coal Company, Island Creek Coal Company, Windsor Coal Company,
McElroy Coal Company, Keystone Coal Mining Corporation, Eighty-Four Mining
Company and CNX Marine Terminals, as the Sub-Servicers, the Conduit Purchasers
party thereto, the Purchaser Agents party thereto, PNC Bank, National
Association, as Administrator and as LC Bank and the LC Participants from time
to time party thereto. Capitalized terms used in this Purchase Notice and not
otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.

This letter constitutes a notice pursuant to Section 1.12(a) of the Receivables
Purchase Agreement. Seller desires that LC Bank issue a Letter of Credit on
                    , [20    ], with a face amount of $                        .
Subsequent to this purchase, the LC Participation Amount will be
$                         and the aggregate outstanding Capital will be
$                        . Each Purchaser Group’s Share of such purchase and
resulting aggregate Capital and LC Participation Amount is set forth on a
schedule attached hereto.

Seller hereby represents and warrants as of the date hereof, and as of the date
of purchase, as follows:

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are correct on and as of such dates as though
made on and as of such dates and shall be deemed to have been made on such
dates;

(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such purchase;

 

Annex E-1



--------------------------------------------------------------------------------

(iii) after giving effect to the purchase proposed hereby, the Purchased
Interest will not exceed 100% and the Capital plus the LC Participation Amount
will not exceed the Purchase Limit; and

(iv) the Facility Termination Date shall not have occurred.

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

CNX FUNDING CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

S-3